Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 1 of 60 Page ID #:22




                           EXHIBIT 1
ctronically FILED by Superior Court of California, County of Los Angeles on 02/03/2021             R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                  Case 2:21-cv-02039-RGK-JC Document                                    1-1 Filed 03/05/21 Page 2 of 60 Page ID #:23
                                                                                    215~CV0435~rri
                                                                                         N
                                                                     SUMMONS `
                                                             (CITACION JUD/CIAL)
       NOTICE TO DEFENDANT:                                                                                                                                            SUM•
       (AV/SO AL DEMANDADO):                                                                                                            FOR COURT USE ONLY
       ADVANCED MEDICAL REVIEWS, LLC, a California limited liability company formerly                                                 OLO PARA USO DE LA CORTE)
       doing business as ADVANCED MEDICAL REVIEWS, INC.; IME RESOURCES LLC, a
       Delaware limited liability company; and DOES 1 through 20, inclusive,                                                    F(S

       YOU ARE BEING SUED BY PLAINTIFF:
       (LO ESTA DEMANDANDO EL DEMANDANTE):
       DAVID JORDAN, an individual,


        NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
         below.
          You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
        served on the plaintiff. A letter or phone call will not protect you. You written response must be in proper legal form if you want the court to hear your
        case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
        Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
        the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
        may be taken without further warning from the court.
          There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
        referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
        these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
        (www.coun`info.ca.gov/selfhelp), or contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
        costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
        IAV/SO! Lo han demandado. Si no responde dentro de 30 d!as, la corte puede decidir en su contra sin escushar su versi6n. Lea la informaci6n a
         continuaci6n.
          Tiene 30 D%AS DE CALENDARIO despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
        corte y hacer que se entregue una copia al demandante. Una carta o una llamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
        en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
        Puede encontrar estos formularios de la cone y mas informaci6n en el Centro de Ayuda de /as Cortes de California (www.sucorte.ca.gov), en la
        biblioteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pagarla cuota de presentaci6n, pida al secretario de la corte •
        que le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte /e -
        podra quitar su sueldo, dinero y bienes sin mas advertencia.
          Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
        remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
        programa de servicios /ega/es sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
        (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con /a corte o el
        colegio de abogado locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
        cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
        pagar el gravamen de la corte antes de que la corte puede desechar el caso.
       The name and address of the court is:                                                                             CASE NUMBER:
       (E/ nombre y direcci6n de /a corte es):                                                                           (Numero del Caso):
        Superior Court of California, County of Los Angeles                                                             I~~~- I- ~~ ~~~~                           ~
        111 North Hill Street
        Los An eles, California 90012
       The nam~ address, and telephone number of plaintiffs attorney or plaintiff without an attorney, is:
       E/ nombre, la direcci6n y el numero de telefono del abogado dei demandante, o del demandante que no tiene abogado, es):
        Kaveh S. Elihu, Esq (SBN 268249                   S f-,errI R. Carter ExeCuti~re CffiCer f Clerl~ of Cout~t
        EMPLOYEE JUSTICE LEGAL G OUP, P.C.
        3055 Wilshire Boulevard, Suite 1100, Los Angeles, California 90010
        Telephone: (213) 382-2222, Facsimile: (213) 382-2230
        DATE:                                                             Clerk, by                                                                                      Deputy
        (Fecha)    020120 21                                              (Secretario)                 R _ C IIftnn                                                    (Adjunto)
        (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
        (Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010).)
                                         NOTICE TO THE PERSON SERVED: You are served
                                         1.       as an individual defendant.
                                         2.       as the person sued under the fictitious name of s eci

                                                                                ANCED MEDICAL REVIEWS, LLC, a California limited liability
                                                3. XO on behalf of (specifr :company formerly doing business as ADVANCED MEDICAL REVIEWS, INC
                                                                                     ~                                                                                        -
                                                     under: 0          CCP 416.10 (corporation)                             0      CCP 416.60 (minor)
                                                            0          CCP 416.20 (defunct corporation)                            CCP 416.70 (conservatee)
                                                            ~          CCP 416.40 (association or partnership)              0      CCP 416.90 (authorized person)
                                                               ®       other (specify): Corporation Code 17061
                                                4. =        by personal delivery on (date):                                                                         Paqe 1 o
                                                                                     SUMMONS                                          Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                        www.courtinfo.ca.gov
                                                                                                                                            ... _...---•~--~--, ---~•-
      ._. ___.. _. __..._...._~ ---..., -• ___....,-•-- -• ----•---• ----- . ... _.._...... __.._., -~-----~-- -...__.. _._... _. ___.., -~
                                21STCV04350
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 3 of 60 Page ID #:24
                  Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Stephanie Bowick




     Kaveh S. Elihu, Esq. (SBN 268249)
1    EMPLOYEE JUSTICE LEGAL GROUP, P.C.
     3055 Wilshire Boulevard, Suite 1100
2    Los Angeles, California 90010
     Telephone: (213) 382-2222
3    Facsimile: (213) 382-2230
4    Attorneys for Plaintiff,
     DAVID JORDAN
5
6
7
 8
                                       SUPERIOR COURT OF THE STATE OF CALIFORNIA,
 9
                                FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT
10
11                                                                                     Case No.: 21 ST ~"V 0 4 35 0
     DAVID JORDAN, an individual,
12
                                                                                       COMPLAINT FOR DAMAGES
13                                     Plaintiff,
                                                                                             1. DISCRIMINATION IN VIOLATION
14                                                                                              OF GOV'T CODE §§12940 ET SE .;
                                                                                             2. RETALIATION IN VIOLATION OF
15   vs.                                                                                        GOV'T CODE §§12940 ET SEQ.;
                                                                                             3. FAILURE TO PREVENT
16                                                                                              DISCRIMINATION, AND
17   ADVANCED MEDICAL REVIEWS, LLC, a                                                           RETALIATION IN VIOLATION OF
     California limited liability company formerly                                              GOV'T CODE §12940(k);
18   doing business as ADVANCED MEDICAL                                                      4. FAILURE TO PROVIDE
     REVIEWS, INC.; IME RESOURCES LLC, a                                                        REASONABLE ACCOMMODATIONS
19                                                                                              IN VIOLATION OF GOV'T CODE
     Delaware limited liability company; and                                                    §§12940 ET SEO.;
20   DOES 1 through 20, inclusive,                                                           5. FAILURE TO ENGAGE IN A GOOD
                                                                                                FAITH INTERACTIVE PROCESS IN
21                                                                                              VIOLATION OF GOV'T CODE
                                        Defendants.                                             §§12940 ET SEO.;
22                                                                                           6. VIOLATION OF CALIFORNIA
                                                                                                FAMILY RIGHTS ACT, GOV'T
23                                                                                              CODE §§12945.2 ET. SEQ.;
                                                                                             7. DENIAL OF AND DISCRIMINATION
24                                                                                              BASED UPON THE USE OF SICK
                                                                                                LEAVE (LABOR CODE §§ 233, 234,
25                                                                                              AND 246.5);
26                                                                                           8. FOR DECLARATORY JUDGMENT;
                                                                                             9. WRONGFUL TERMINATION IN
27                                                                                              VIOLATION OF PUBLIC POLICY;
                                                                                             10.RETALIATION (LABOR CODE
28                                                                                              §98.6);
                                                                                             11.RETALIATION FOR DISCLOSING

                                                                                         -1-
                                                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 4 of 60 Page ID #:25



                                                               VIOLATIONS OF LAW (LABOR
                                                               CODE §§ 1102.5,1102.6);
                                                           12. FAILURE TO PAY WAGES (CAL.
2                                                              LABOR CODE §§201, 1182.12,1194,
                                                               1194.2);
3                                                          13. FAILURE TO PAY MINIMUM
                                                               WAGES (CAL. LABOR CODE
C!                                                             §§1182.12,1194,1194.2,1197);
                                                          ,14. FAILURE TO PAY OVERTIME
                                                               COMPENSATION (CAL. LABOR
                                                               CODE §§510,1194);
6                                                          15. FAILURE TO PROVIDE MEAL (LAB.
                                                               CODE §§226.7, 512);
7                                                          16. FAILURE TO PROVIDE
                                                               ITEMIZEDWAGE STATEMENTS
8                                                              (CAL. LABOR CODE §§226 ET SEQ.);
                                                           17. WAITING   TIME PENALTIES (CAL.
 9                                                             LABOR CODE §§201-203); AND
                                                           18. UNFAIR COMPETITION (CAL. BUS.
10                                                             & PROF. CODE §17200 ET SEQ.).
11                                                     [DEMAND FOR JURY TRIAL]
12
13          COMES NOW PLAINTIFF, DAVID JORDAN, and for causes of action against Defendants

14   and each of them, alleges as follows:

15
                                                 JURISDICTION
16
17          1.      This Court is the proper court, and this action is properly filed in Los Angeles County,

18   because Defendants' obligations and liability arise therein, because Defendants maintain offices and

19   transact business within Los Angeles County, and because the work that is the subject of this action was

20   performed by Plaintiff in Los Angeles County.

21
                                                 THE PARTIES
22
23          2.      Plaintiff DAVID JORDAN (hereinafter referred to as "Plaintiff') at all times relevant to

24   this action, resided in the County of Los Angeles, California.

25          3.      Plaintiff is informed and believes, and based thereupon alleges, that Defendant

26   ADVANCED MEDICAL REVIEWS, LLC was and is a California limited liability company formerly
     doing business as ADVANCED MEDICAL REVIEWS, INC.
27
28


                                                        -2-
                                             COMPLAINT FOR DAMAGES
ti   l

         Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 5 of 60 Page ID #:26




          1          4.      Plaintiff is informed and believes, and based thereupon alleges, that Defendant IME
          2   RESOURCES LLC was and is a Delaware limited liability company.
          3          5.      At all times herein, Defendants ADVANCED MEDICAL REVIEWS, LLC and IME
          4   RESOURCES LLC were Plaintiff's employer within the meaning of Government Code §§ 12926,
          5   subdivision (d), 12940, subdivisions (a),(h),(1), (h)(3)(A), and (i), and 12950, and.regularly employ five
          6   (5) or more persons and are therefore subject to the jurisdiction of this Court.
          7          6.      At all times herein, Defendants ADVANCED MEDICAL REVIEWS, LLC and IME

          8   RESOURCES LLC were Plaintiff's employer within the meaning of the Labor Code and Industrial
          9   Welfare Commission Order No. 4-2001.
         10          7.      The true names and capacities, whether individual, corporate, associate, or otherwise, of

         11   the Defendants named herein as DOES 1 through 20, inclusive, are unknown to Plaintiff at this time and

         12   therefore said Defendants are sued by such fictitious names. Plaintiff will seek leave to amend this

         13   Complaint to insert the true names and capacities of said Defendants when the same become known to

         14   Plaintiff. Plaintiff is informed and believes, and based thereupon allege, that each of the fictitiously-

         15   named Defendants is responsible for the wrongful acts alleged herein, and is therefore liable to Plaintiff

         16   as alleged hereinafter.

         17           8.     ADVANCED MEDICAL REVIEWS, LLC, IME RESOURCES LLC and DOES 1

         18 I through 20 are referred to collectively as the "Defendants."
         19           9.     Plaintiff is informed and believes, and based thereupon alleges, that at all times relevant

         20 I I hereto, Defendants, and each of them, were the agents, employees, managing agents, supervisors,
         21   coconspirators, parent corporation, joint employers, alter ego, and/or joint ventures of the other

         22   Defendants, and each of them, and in doing the things alleged herein, were acting at least in part within

         23   the course and scope of said agency, employment, conspiracy, joint employer, alter ego status, and/or

         24   joint venture and with the permission and consent of each of the other Defendants.

         25           10.    Plaintiff is informed and believes, and based thereupon alleges, that Defendants, and each

         26   of them, including those Defendants named as DOES 1 through 20, acted in concert with one another to

         27   commit the wrongful acts alleged herein, and aided, abetted, incited, compelled, and/or coerced one

         28   another in the wrongful acts alleged herein, and/or attempted to do so, including pursuant to


                                                                   -3-
                                                      COMPLAINT FOR DAMAGES
k
    Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 6 of 60 Page ID #:27




    1    Government Code §12940(i). Plaintiff is further informed and believes, and based thereupon alleges,
    2    that Defendants, and each of them, formed and executed a conspiracy or common plan pursuant to
    3    which they would commit the unlawful acts alleged herein, with all such acts alleged herein done as part
    4    of and pursuant to said conspiracy, intended to cause and actually causing Plaintiff harm.
    5           11.     Whenever and wherever reference is made in this Complaint to any act or failure to act
    6    by a Defendant or co-Defendant, such allegations and references shall also be deemed to mean the acts '1
     7   and/or failures to act by each Defendant acting individually, jointly and severally.
     8          12.     On February 4, 2020, Plaintiff filed a complaint under Government Code §§12940, et

     9   seq., the California Fair Employment and Housing Act (hereinafter referred to as the "FEHA") with the
    10   California Department of Fair Employment and Housing (hereinafter referred to as the "DFEH"), and

    11   has satisfied his administrative prerequisites with respect to these and all related filings. As a result, on
    12   February 4, 2020, Plaintiff received a Notice of Case Closure and Right to Sue Letter from the DFEH.

    13
    14                            ALTER EGO, AGENCY AND JOINT EMPLOYER

    15          13.     Plaintiff is informed and believes, and based thereon alleges, that there exists such a

    16   of interest and ownership between Defendants and DOES 1 through 20 that the individuality and

    17   separateness of Defendants have ceased to exist.

    18          14.     Plaintiff is informed and believes, and based thereon alleges, that despite the formation

    19   purported corporate existence, Defendants and DOES 1 through 20 are, in reality, one and the same,

    20   including, but not limited to because:

    21                  a.       Defendants are completely dominated and controlled by each other Defendant

    22   and DOES 1 through 20, who personally committed the frauds and violated the laws as set forth in

    23   this complaint, and who have hidden and currently hide behind Defendants to perpetrate frauds,

    24   circumvent statutes, or accomplish some other wrongful or inequitable purpose.

    25                  b.       DOES 1 through 20 and each other Defendant derive actual and significant

    26   monetary benefits by and through Defendants' unlawful conduct, and by using Defendants as the

    27   funding source for their own personal expenditures.

    28


                                                               -4-
                                                  COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 7 of 60 Page ID #:28




                    C.      Plaintiff is informed and believes, and based thereon alleges Defendants and
2    DOES 1 through 20, while really one and the same, were segregated to appear as though separate and
3    distinct for purposes of perpetrating a fraud, circumventing a statute, or accomplishing some other
4    wrongful or inequitable purpose.
5                   d.      Plaintiff is informed and believes, and based thereon alleges, that Defendants
6    and DOES 1 through 20 do not comply with all requisite corporate formalities to maintain a legal and
 7   separate corporate existence.
 8                  C.       Plaintiff is informed and believes, and based thereon alleges, that the business

 9   affairs of Defendants and DOES 1 through 20 are, and at all times relevant were, so mixed and
10   intermingled that the same cannot reasonably be segregated, and the same are in inextricable
11   confusion. Defendants are, and at all times relevant hereto were, used by DOES 1 through 20 as a
12   mere shell and conduit for the conduct of certain of Defendants' affairs, and are, and were, the alter
13   ego of DOES 1 through 20. The recognition of the separate existence of Defendants and DOES 1
14   through 20 from one another would not promote justice, in that it would permit Defendants to insulate
15   themselves from liability to Plaintiff for violations of the Government Code, Labor Code, and other
16   statutory violations. The corporate existence of Defendants and DOES 1 through 20 should be
17   disregarded in equity and for the ends of justice because such disregard is necessary to avoid fraud
18   and injustice to Plaintiff herein.
19          15.      Accordingly, Defendants and DOES 1 through 20 constitute the alter egos of one another,
20   and the fiction of their separate corporate existence must be disregarded.
21           16.     As a result of the aforementioned facts, Plaintiff is informed and believes, and based
22   thereon alleges that Defendants and DOES 1 through 20 are Plaintiff's joint employers by virtue of a
23   joint enterprise, and that Plaintiff was an employee of Defendants and DOES 1 through 20. Plaintiff
24   performed services for each and every one of Defendants, and to the mutual benefit of all Defendants,
25   and all Defendants shared control of Plaintiff as an employee, either directly or indirectly, and the
26   manner in which Defendants' business was and is conducted.
27
28


                                                          -5-
                                             COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 8 of 60 Page ID #:29




1                                          FACTUAL ALLEGATIONS
2             17.   On or about December 18, 2017, Plaintiff was hired by Defendants as a full-time non-
3    exempt marketing associate.
4             18.   Plaintiff was a loyal and devoted employee of Defendants and his work performance has
 5   been satisfactory and at times above-average. Plaintiff fulfilled, and substantially performed, all of his
 6   job duties and all the terms and conditions of employment.
 7            19.   From on or about December 18, 2017 to on or about September 28, 2018, Plaintiff

 8   worked f"ive days a week, for a total of approximately 40-48 hours per week.
 9            20.   From on or about December 18, 2017 to on or about September 28, 2018, Plaintiff was

10   paid at a rate of $22.00 per hour. However, from on or about July 1, 2018 to on or about September 28, '

11   2018, Plaintiff was not paid his overtime premium for hours worked beyond 8 in a day or beyond 40 in a
12   week.

13            21.   From on or about June 1, 2018 to on or about August 15, 2018, Plaintiff was not

14   permitted to take his statutory 30-minute meal periods for days on which Plaintiff worked at least 5

15   hours.

16            22.   On or about August 2018, Plaintiff complained to Defendants' Human Resources

17 I department regarding his supervisor purposely scheduling meetings during Plaintiff's meal breaks to no
18   avail.

19            23.   On or about September 19, 2018, because of Defendants' inaction toward his supervisor

20   scheduling meetings during his lunch, which Plaintiff believed was racially n`iotivated, Plaintiff reported

21   Defendants' discriminatory conduct to the U.S. Equal Employment Opportunity Commission.

22            24.   On or about September 26, 2018, Plaintiff suffered a back injury and as result was unable

23   to walk without great difficulty.

24            25.   On or about September 28, 2018, finding the pain in his back unbearable, Plaintiff visited

25   his medical provider, who diagnosed him to be suffering from two herniated discs. As a result,

26   Plaintiff's medical provider recommended that he undergo medical leave until November 18, 2018 to

27   seek treatment and recuperate and receive physical therapy. Thereafter, Plaintiff informed Defendants of

28   the aforementioned and submitted his medical leave note.


                                                          -6-
                                             COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 9 of 60 Page ID #:30




1           26.     Plaintiff required reasonable accommodations due to his disabilities, including but not
2    limited to being able to take time off of work and medical leave to seek treatment for his disabilities.
3    Plaintiff believes that Defendants provided accrued increments of compensated sick leave as a benefit
4    for employees such as Plaintiff and that Plaintiff had accrued sick leave available. Plaintiff made both
5 I I oral and written requests for the use of sick leave to diagnose, care for, and/or treat Plaintiff's health
6 I condition.
 7          27.     Between on or about September 28, 2018 through on January 4, 2019, Plaintiff's medica

 8   leave was routinely extended by his medical provider with Defendants correspondingly informed.
 9          28.     On or about mid-December 2018, Defendants' supervisor contacted Plaintiff to ask why

10   he had not returned to work. Plaintiff explained that he was still on medical leave and had already
11   submitted documentation to Defendants' Human Resources department.
12          29.     On or about January 7, 2019, Plaintiff contacted Defendants' Human Resources

13   department and informed them that he was in the process of having his medical leave extended.

14   Thereafter, Plaintiff contacted his medical provider about having his medical leave extended, who

15   confirmed that everything was being processed.

16          30.     On or about February 11, 2019, Plaintiff was contacted by Defendants' Human Resources

17   department, who requested that his medical provider submit his medical leave documentation within a

18   week or else he would be terminated. Plaintiff's medical insurance was not able to approve him to meet

19   with his medical providers to approve his medical leave because Defendants had previously failed to

20   timely provide paperwork to his medical insurance company.

21           31.    On or about February 13, 2019, Plaintiff contacted Defendants' Human Resources

22   department and informed them that he was still receiving therapy and was in the process of submitting

23   his medical leave documentation.               '

24           32.    On or about February 18, 2019, Plaintiff was informed by Defendants' Human Resources

25   that he was being terminated because Plaintiff had ostensibly abandoned his position.

26           33.    On or about February 18, 2019, Plaintiff was terminated by Defendants. At no time since

27   the separation of his employment has Plaintiff been paid all outstanding wages owed to him.

28


                                                           -7-
                                              COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 10 of 60 Page ID #:31




 1          34.     Defendants' conduct described herein was undertaken, authorized, and/or ratified by
 2   Defendants and their officers and/or managing agents, including those identified herein as DOES 1
 3   through 20, who were authorized and empowered to make decisions that reflect and/or create policy for
 4   Defendants. The aforementioned conduct of said managing agents and individuals was therefore
 5   undertaken on behalf of Defendants. Defendants further had advanced knowledge of the actions and
 6   conduct. of said individuals whose actions and conduct were ratified, authorized, and approved by
 7   managing agents whose precise identities are unknown to Plaintiff at this time and are therefore

 8   identified and designated herein as DOES 1 through 20, inclusive.

 9           35.    As a result of Defendants' actions, Plaintiff has suffered and will continue to suffer

10   general and special damages, including severe and profound pain and emotional distress, anxiety,

11   depression, headaches, tension, and other physical ailments, as well as medical expenses, expenses for
12   psychological counseling and treatment, and past and future lost wages and benefits.

13           36.    As a result of the above, Plaintiff is entitled to past and future lost wages, bonuses,

14   commissions, and benefits.

15           37.    Plaintiff claims general damages for emotional and mental distress and aggravation in a

16 11 sum in excess of the jurisdictional minimum of this Court.
17           38.    Because the acts taken toward Plaintiff were carried out by managerial employees acting

18   in a deliberate, cold, callous, cruel and intentional manner, in conscious disregard of Plaintiff's rights

19   and in order to injure and damage them, Plaintiff requests that punitive damages be levied against

20   Defendants and each of them, in sums in excess of the jurisdictional minimum of this Court.

21
22                                         FIRST CAUSE OF ACTION

23                                                BY PLAINTIFF

24            FOR DISCRIMINATION IN VIOLATION OF GOV'T CODE &&12940 ET SEQ,

25                  AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

26           39.    Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as

27 1 though fully set forth herein.




                                             COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 11 of 60 Page ID #:32




1           40.     At all times hereto, the FEHA was in full force and effect and was binding upon
2 I Defendants and each of them.
 3          41.     FEHA requires Defendants to refrain from discriminating against an employee on the
 4   basis of disabilities and/or perceived disabilities, engagement in protected activities, medical condition,
 5   medical leave and to prevent discrimination on the basis of the aforementioned protected classes from
 6   occurrmg.
 7          42.     Plaintiff was a member of a protected class as a person.with a disability engaged in

 8   protected activity.

 9          43.     At all times relevant hereto, Plaintiff was performing competently in the position he held

10 ' with Defendants.
11          44.     Plaintiff suffered the adverse employment actions of discrimination, retaliation, denied

12   medical leave, denied reasonable accommodation for a disability, laid-off, terminated and was harmed

13   thereby.

14          45.     Plaintiff is informed and believes that his disabilities and/or perceived disabilities,

15   engagement in protected activities, medical condition and medical leave were a substantial motivating

16   reason and/or factor in the decisions to subject Plaintiff to the aforementioned adverse employment

17   actions.

18          46.     Said conduct violates the FEHA, and such violations were a proximate cause in

19   Plaintiff's damages as stated below.

20          47.     The damage allegations of the Paragraphs above, inclusive, are herein incorporated by

21   reference.

22          48.     The foregoing conduct of Defendants individually, or by and through their managing

23   agents, was intended by Defendants to cause injury to Plaintiff or was despicable conduct carried on by

24   Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected Plaintiff to cruel

25   and unjust hardship in conscious disregard of Plaintiff's right to be free from interference by threats,

26   intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, such as to

27   constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive

28   damages in an amount appropriate to punish or make an example of Defendants.


                                                          -9-
                                             COMPLAINT FOR DAMAGES
,   .   1
                                          I
            Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 12 of 60 Page ID #:33




            1           49.      Pursuant to Government Code §12965(b), Plaintiff requests a reasonable award of
            2    attorneys' fees and costs, including expert fees pursuant to the FEHA.
            3
            4                                         SECOND CAUSE OF ACTION
            5                                                  BY PLAINTIFF

             6                 FOR RETALIATION IN VIOLATION OF GOV'T CODE &412940 ET SEO.

            7                    AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

            8           50.      Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as

             9   though fully set forth herein.
            10          51.      At all times hereto, the FEHA was in full force and effect and was binding upon

            11   Defendants and each of them.
            12          52.      These laws set forth in the preceding paragraph require Defendants to refrain from

            13   retaliating against an employee for engaging in protected activity.

            14          53.      Plaintiff engaged in the protected activities of reporting his disabilities and taking

            15   medicalleave.

            16          54.      Plaintiff suffered the adverse employment actions of discrimination, retaliation, denied

            17   medical leave, denied reasonable accommodation for a disability, laid-off, terminated and was harmed
            18   thereby.

            19          55.      Plaintiff is informed and believes that his engagement in the aforementioned protected
            20   activities were substantial motivating reasons and/or factors in the decision to subject him to the

            21   aforementioned adverse employment actions.

            22          56.      Defendants violated the FEHA by retaliating against Plaintiff and terminating his
            23   employment for attempting to exercise his protected rights, as set forth hereinabove.
            24           57.     Plaintiff is informed and believes, and based thereon alleges, that the above acts of

            25   retaliation committed by Defendants were done with the knowledge, consent, and/or ratification of, or at

            26   the direction of, each other Defendant and the other managers.

            27           58.     The above said acts of Defendants constitute violations of the FEHA, and were a
            28   proximate cause in Plaintiff's damages as stated below.


                                                                      -10-
                                                          COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 13 of 60 Page ID #:34




1            59.     The damage allegations of the Paragraphs above, inclusive, are herein incorporated by
2 II reference.

3I,          60.     The foregoing conduct of Defendants individually, or by and through their managing
4     agents, was intended by Defendants to cause injury to Plaintiff or was despicable conduct carried on by
5     Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected Plaintiff to cruel
6     and unjust hardship in conscious disregard of Plaintiff's right to be free from interference by threats,
7     intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, such as to

 8    constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive        I

 9    damages in an amount appropriate to punish or make an example of Defendants.
10           61.     Pursuant to Government Code §12965(b), Plaintiff requests a reasonable award of

11    attorneys' fees and costs, including e~pert fees pursuant to the FEHA.

12
13                                          THIRD CAUSE OF ACTION

14                                                 BY PLAINTIFF

15                   FAILURE TO PREVENT DISCRIMINATION AND RETALIATION

16                                IN VIOLATION OF GOV'T CODE 412940(k)

17                   AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

18            62.    Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as

19 1 though fully set forth herein.

20            63.    At all times hereto, the FEHA, including in particular Government Code §12940(k), was

21    in full force and effect and was binding upon Defendants. This subsection imposes a duty on

22    Defendants to take all reasonable steps necessary to prevent discrimination and retaliation from

23    occurring. As alleged above, Defendants violated this subsection and breached their duty by failing to

24    take all reasonable steps necessary to prevent discrimination and retaliation from occurring.

25            64.     The above said acts of Defendants constitute violations of the FEHA, and were a

26    proximate cause in Plaintiff's damages as stated below.

27            65.     The damage allegations of the Paragraphs above, inclusive, are herein incorporated by

28 1 I reference.



                                                          -11-
                                              COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 14 of 60 Page ID #:35




 1           66.     The foregoing conduct of Defendants individually, or by and through their managing
2    agents, was intended by Defendants to cause injury to Plaintiff or was despicable conduct carried on by
 3   Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected Plaintiff to cruel
 4   and unjust hardship in conscious disregard of Plaintiff's right to be free from interference by threats,
 5   intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, such as to
 6   constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive
 7   damages in an amount appropriate to punish or make an example of Defendants.

 8           67.     Pursuant to Government Code §12965(b), Plaintiff requests a reasonable award of

 9   attorneys' fees and costs, including expert fees pursuant to the FEHA.

10
11                                       FOURTH CAUSE OF ACTION

12                                                BY PLAINTIFF

13                  FOR FAILURE TO PROVIDE REASONABLE ACCOMMODATIONS

14                            IN VIOLATION OF GOV'T CODE 012940 ET SEO.

15                  AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

16           68.     Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as

17 11 though fully set forth herein.
             69.     At all times hereto, the FEHA, including in particular Government Code §12940(m), was
     in full force and effect and was binding upon Defendants. This subsection imposes a duty on

20   Defendants to make reasonable accommodation for the known disability of an employee.

21           70.     At all relevant times, Plaintiff was a member of a protected class within the meaning of

22   particular Government Code §§12940(a) & 12986(1) et seq. because he had a disability that affected his

23   major life activities, of which Defendants had both actual and constructive knowledge.

24           71.     At all times herein, Plaintiff was willing and able to perform the duties and functions of

25   the position in which he was employed, or could have performed the duties and functions of those

26   positions with reasonable accommodations. At no time would the performance of the functions of the

27   employment positions, with reasonable accommodations for Plaintiff's disability or his disability as they

28   were perceived by Defendants, have been a danger to Plaintiff's or any other person's health or safety.


                                                         -12-
                                             COMPLAINT FOR DAMAGES
i   I


        Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 15 of 60 Page ID #:36




        1    Accommodation of Plaintiff's disability or disability as they were perceived by Defendants would not
        2    have imposed an undue hardship on Defendants. Defendants failed and refused to accommodate
        3    Plaintiff and failed to engage in the interactive process with Plaintiff.
        4           72.     The above said acts of Defendants constitute violations of the FEHA, and were a
        5    proximate cause in Plaintiff's damages as stated below.
        6           73.     The damage allegations of the Paragraphs above, inclusive, are herein incorporated by

        7    reference.
         8          74.     The foregoing conduct of Defendants individually, or by and through their managing
         9   agents, was intended by Defendants to cause injury to Plaintiff or was despicable conduct carried on by

        10   Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected Plaintiff to cruel

        11   and unjust hardship in conscious disregard of Plaintiffls right to be free from interference by threats,
        12   intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, such as to

        13   constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive

        14   damages in an amount appropriate to punish or make an example of Defendants. .

        15          75.     Pursuant to Government Code §12965(b), Plaintiff requests a reasonable award of

        16   attorneys' fees and costs, including expert fees pursuant to the FEHA.

        17                                                                                                                  I
        18                                          FIFTH CAUSE OF ACTION
        19                                                 BY PLAINTIFF
        20             FOR FAILURE TO ENGAGE IN A GOOD FAITH INTERACTIVE PROCESS

        21                           IN VIOLATION OF GOV'T CODE &&12940 ET SEQ.

        22                  AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE
        23           76.    Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as
        24   though fully set forth herein.

        25           77.    At all times hereto, the FEHA, including in particular Government Code §12940(n), was

        26   in full force and effect and was binding upon Defendants. This subsection imposes a duty on

        27   Defendants to engage in a timely, good faith, interactive process with the employee to determine

        28


                                                                  -13-
                                                      COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 16 of 60 Page ID #:37




 1   effective reasonable accommodations, if any, in response to a request for reasonable accommodation by I
 2   an employee with a known disability or known medical condition.
 3           78.    At all relevant times, Plaintiff was a member of a protected class within the meaning of
 4   particular Government Code §§12940(a) & 12986(1) et seq. because he had a disability that affected his
 5   major life activities, of which Defendant had both actual and constructive knowledge.
 6           79.    Plaintiff reported his disability to Defendants, triggering Defendants' obligation to engage

 7   in the interactive process with Plaintiff, but at all times herein, Defendants failed and refused to do so.
 8           80.    The above said acts of Defendants constitute violations of the FEHA, and were a

 9   proximate cause in Plaintiff's damages as stated below.
10           81.    The damage allegations of the Paragraphs above, inclusive, are herein incorporated by

11 II reference.
12           82.    The foregoing conduct of Defendants individually, or by and through their managing

13   agents, was intended by Defendants to cause injury to Plaintiff or was despicable conduct carried on by

14   Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected Plaintiff to cruel

15   and unjust hardship in conscious disregard of Plaintiffl s right to be free from interference by threats,

16   intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, such as to

17   constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive

18   damages in an amount appropriate to punish or make an example of Defendants.

19           83.     Pursuant to Government Code §12965(b), Plaintiff requests a reasonable award of

20   attorneys' fees and costs, including expert fees pursuant to the FEHA.

21
22                                         SIXTH CAUSE OF ACTION

23                                                BY PLAINTIFF

24                      FOR VIOLATION OF CALIFORNIA FAMILY RIGHTS ACT

25                                      GOV'T CODE H12945.2 ET SEQ.

26                  AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

27           84.     Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as

28 1 though fully set forth herein.


                                                         -14-
                                             COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 17 of 60 Page ID #:38




 ll           85.    At all times hereto, the California Family Rights Act, codified by Government Code
 2    §§12945.2, et al. (the "CFRA") was in full force and effect and was binding upon Defendants and each
 3    of them.
 4            86.    At all times hereto, Plaintiff was an employee eligible for CFRA leave. At all times
 5    hereto, Plaintiff had been employed by Defendants for more than 12 months, and had worked at least
 6    1250 hours during the previous 12 months. Further, Defendants employed at least 50 employees within
 7 175 miles of the worksite at which Plaintiff worked.

 8            87.    CFRA requires Defendants to refrain from retaliating against an employee for engaging

 9 I in protected activity.

10            88.    Plaintiff engaged in the protected activity of exercising his right to medical leave.

11            89.    Plaintiff was not provided the medical leave guaranteed by CFRA.

12            90.    Plaintiff further suffered the adverse employment actions of discrimination, retaliation,

13    denied medical leave, denied reasonable accommodation for a disability, laid-off, terminated and was

14    harmed thereby.

15            91.    Plaintiff is informed and believes that exercising his right to medical leave was a

16    substantial motivating reason and/or factor in the decisions to subject Plaintiff to the aforementioned

17    adverse employment actions.

18            92.    Defendants violated the CFRA by retaliating against Plaintiff for attempting to exercise

19    his protected rights, as set forth hereinabove.

20            93.    Plaintiff is informed and believes, and based thereon alleges, that the above act of

21    retaliation committed by Defendants were done with the knowledge, consent, and/or ratification of, or at

22    the direction of, each other Defendant and the other Managers.

23            94.    The above said acts of Defendants constitute violations of the CFRA, and were a

24    proximate cause in Plaintiff's damage as stated below.

25            ~      The damage allegations of the Paragraphs above, inclusive, are herein incorporated by
                              ,-
26 I I reference.
27            96.    The foregoing conduct of Defendants individually, or by and through their managing

28    agents, was intended by the Defendants to cause injury to the Plaintiff or was despicable conduct carried


                                                         -15-
                                              COMPLAINT FOR DAMAGES
i   I

        Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 18 of 60 Page ID #:39




         1   on by the Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected
         2   Plaintiff to cruel and unjust hardship in conscious disregard of Plaintiff's right to be free from
         3   interference by threats, intimidation, or coercion, or attempts to interfere by threats, intimidation, or
         4   coercion, such as to constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling
         5   Plaintiff to punitive damages in an amount appropriate to punish or make an example of Defendants.
         6             97.    Pursuant to Government Code §12965(b), Plaintiff requests a reasonable award of
         7   attorneys' fees and costs, including expert fees pursuant to the FEHA.
         8

         9                                        SEVENTH CAUSE OF ACTION
        10                                                 BY PLAINTIFF
        11     DENIAL OF AND DISCRIMINATION BASED UPON THE USE OF SICK LEAVE (LABOR
        12                                         CODE H 233, 234, and 246.5)
        13                    AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE
        14             98.    Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as

        15   though fully set forth herein.

        16             99.    Labor Code §233 states that "Any employer who provides sick leave for employees shall

        17   permit an employee to use in any calendar year the employee's accrued and available sick leave

        18   entitlement, in an amount not less than the sick leave that would be accrued during six months at the

        19   employee's then current rate of entitlement, for the reasons specified in subdivision (a) of Section

        20   246.5."

        21             100.   Labor Code §246.5(a) states that upon oral or wri~ten request by an employee, an

        22   employer shall provide paid sick days for the "Diagnosis, care, or treatment of an existing health

        23   condition of, or preventive care for, an employee or an employee's family member."

        24             101.   Both Labor Code §233(c) and §246.5(c)(1) state that an employer shall not deny an

        25   employee the right to use accrued sick days, discharge, threaten to discharge, demote, suspend, or in any

        26   manner discriminate against an employee for using or attempting to use sick leave to attend to an illness,

        27   or for opposing any policy or practice or act that is prohibited by this article.

        28


                                                                 -16-
                                                      COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 19 of 60 Page ID #:40




 1           102.    Labor Code §234 states that "An employer absence control policy that counts sick leave `
 2   taken pursuant to Section 233 as an absence that may lead to or result in discipline, discharge, demotion,
 3   or suspension is a per se violation of Section 233. An employee working under this policy is entitled to +
 4   appropriate legal and equitable relief pursuant to Section 233."
 5           103.    This is further emphasized by the fact that Labor Code §246.5(c)(2) creates a"...

 6   rebuttable presumption of unlawful retaliation if an employer denies an employee the right to use

 7   accrued sick days, discharges, threatens to discharge, demotes, suspends, or in any manner discriminates
 8   against an employee within 30 days of ... [o]pposition by the employee to a policy, practice, or act that
 9   is prohibited by this article."
10           104.    Labor Code §233(d) states that "Any employee aggrieved by a violation of this section

11 I shall be entitled to reinstatement and actual damages or one day's pay, whichever is greater, and to
12   appropriate equitable relief." Labor Code §233(e) then explicitly creates a private right of action for an

13   employee to seek these remedies, and permits the Court to Plaintiff reasonable attorney's fees if Plaintiff

14   prevails.

15            105.   Plaintiff attempted to use accrued sick leave to seek treatment for a medical condition. In

16   response, Defendants ultimately terminated Plaintiff.

17            106.   As a result of Defendants' failure and refusal to comply with Labor Code §§233, 234,

18   and 246.5, Plaintiff is entitled to recover from Defendants actual damages, including emotional distress

19   damages, equitable relief, attorney's fees, and costs.

20
21                                       EIGHTH CAUSE OF ACTION

22                                                BY PLAINTIFF

23                                     FOR DECLARATORY JUDGMENT

24                   AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

25            107.   Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as

26    though fully set forth herein.

27            108.   Government Code §12920 sets forth the public policy of the State of California as

28 I I follows:


                                                         -17-
                                             COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 20 of 60 Page ID #:41



                    It is hereby declared as the public policy of this state that it is necessary to
                    protect and safeguard the right and opportunity of all persons to seek,
                    obtain, and hold employment without discrimination or abridgment on
2                   account of race, religious creed, color, national origin, ancestry, physical
                    disability, mental disability, medical condition, genetic information,
                    marital status, sex, gender, gender identity, gender expression, age, or
4                   sexual orientation.

 5                  It is recognized that the practice of denying employment opportunity and
                    discriminating in the terms of employment for these reasons foments
 6                  domestic strife and unrest, deprives the state of the fullest utilization of its
                    capacities for development and advancement, and substantially and
 7                  adversely affects the interests of employees, employers, and the public in
                    general.

                    Further, the practice of discrimination because of race, color, religion, sex,
 9                  gender, gender identity, gender expression, sexual orientation, marital
                    status, national origin, ancestry, familial status, source of income,
10                  disability, or genetic information in housing accommodations is declared '
                    to be against public policy.
11
                    It is the purpose of this part to provide effective remedies that will
12                  eliminate these discriminatory practices.
13                  This part shall be deemed an exercise of the police power of the state for
14                  the protection of the welfare, health, and peace of the people of this state.

15          109.    Government Code §12920.5 embodies the intent of the California legislature and states:

16                  In order to eliminate discrimination, it is necessary to provide effective
                    remedies that will both prevent and deter unlawful employment practices
17                  and redress the adverse effects of those practices on aggrieved persons. To
                    that end, this part shall be deemed an exercise of the Legislature's
18                  authority pursuant to Section 1 of Article XIV of the California
                    Constitution.
19
            110.    Moreover, Government Code §12921, subdivision (a) says in pertinent part:
20
21                  The opportunity to seek, obtain, and hold employment without
                    discrimination because of race, religious creed, color, national origin,
22                  ancestry, physical disability, mental disability, medical condition, genetic
                    information, marital status, sex, gender, gender identity, gender
23                  expression, age, or sexual orientation is hereby recognized as and declared
                    to be a civil right.
24
            111.    An actual controversy has arisen and now exists between Plaintiff and Defendants
25
     concerning their respective rights and duties as it is believed that Defendants may allege that they did
26
     not discriminate or retaliate against Plaintiff; that Plaintiff was not terminated as a result of his
27
     disabilities and/or perceived disabilities, engagement in protected activities, medical condition, medical
28


                                                          -18-
                                              COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 21 of 60 Page ID #:42




1    leave and/or some combination of these protected characteristics. Plaintiff contends that Defendants did
2    discriminate and retaliate against him on the basis of his disabilities and/or perceived disabilities,
3    engagement in protected activities, medical condition, medical leave and/or some combination of these
4    protected characteristics; and that he was ultimately wrongfully terminated and denied reinstatement as a
5    result of these protected characteristics. Plaintiff is informed and believes, and on that basis alleges, that
6    Defendants shall dispute Plaintiff's contentions.
 7           112.   Pursuant to Code of Civil Procedure §1060, Plaintiff desires a judicial determination of

 8   his rights and duties, and a declaration that Defendants discriminated against him on the basis of

 9   disabilities and/or perceived disabilities, engagement in protected activities, medical condition, medical

10   leave, and/or some combination of these protected characteristics.

11           113.   Pursuant to Code of Civil Procedure §1060, Plaintiff seeks a judicial determination of his

12   rights and duties, and a declaration that his disabilities and/or perceived disabilities, engagement in

13   protected activities, medical condition, medical leave, and/or some combination of these protected

14   characteristics was a substantial motivating factor in the decisions to subject his to the aforementioned

15   adverse employment actions.

16           114.   A judicial declaration is necessary and appropriate at this time under the circumstances in

17   order that Plaintiff, for himself and on behalf of employees in the State of California and in conformity

18   with the public policy of the State, obtain a judicial declaration of the wrongdoing of Defendants and to

19   condemn such discriminatory employment policies or practices prospectively. Harris v. City of Santa

20   Monica (2013) 56 Ca1.4th 203.

21           115.   A judicial declaration is necessary and appropriate at this time such that Defendants may

22   also be aware of their obligations under the law to not engage in discriminatory practices and to not

23   violate the law in the future.

24           116.    Government Code §12965(b) provides that an aggrieved party, such as Plaintiff herein,

25   may be awarded reasonable attorney's fees and costs: "In civil actions brought under this section, the

26   court, in its discretion, may award to the prevailing party, including the deparhnent, reasonable

27   attorney's fees and costs, including expert witness fees." Such fees and costs expended by an aggrieved

28   party may be awarded for the purpose of redressing, preventing, or deterring discrimination.


                                                         -19-
                                              COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 22 of 60 Page ID #:43




 1                                           NINTH CAUSE OF ACTION
2                                                   BY PLAINTIFF
3                                        FOR WRONGFUL TERMINATION
 4            IN VIOLATION OF THE PUBLIC POLICY OF THE STATE_ OF CALIFORNIA
 5                  AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE
 6           117.      Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as
      though fully set forth herein.
1:1        - 118.      At all times mentioned in this Complaint, the FEHA was in full force and effect and was

 9    binding on Defendants. This law requires Defendants to refrain, among other things, from discriminating
10    or retaliating against any employee on the basis of disabilities and/or perceived disabilities, engagement
11    in protected activities, medical condition, and medical leave.
12           119.      At all times mentioned in this Complaint, it was a fundamental policy of the State of

13    California that Defendants cannot discriminate and/or retaliate against any employee on the basis of

14    disabilities and/or perceived disabilities, engagement in protected activities, medical condition, and

15    medical leave.

16           120.      At all relevant times mentioned in this complaint, the CFRA was in full force and effect

17    and was binding on Defendants. This law requires Defendants to refrain, among other things, from

18    discriminating or retaliating against any employee on the basis of the use of CFRA leave.

19           121.      At all times mentioned in this complaint, it was a fundamental policy of the State of

20    California that Defendants cannot discriminate and/or retaliate against any employee on the basis of use

21    of CFRA leave.

22           122.      Plaintiff believes and based thereon alleges that his disabilities and/or perceived

23    disabilities, engagement in protected activities, medical condition, medical leave and/or some

24    combination thereof, were factors in Defendants' conduct as alleged hereinabove.

25           123.      Such discrimination and retaliation, resulting in the wrongful termination of Plaintiff's

26    employment on the basis of disabilities and/or perceived disabilities, engagement in protected activities,

27    medical condition, medical leave, and/or some combination thereof, were a proximate cause in

28    Plaintiff's damages as stated below.


                                                           -20-
                                               COIVIPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 23 of 60 Page ID #:44




1           124.    The above said acts of Defendants constitute violations of the Government Code and the
2    public policy of the State of California embodied therein as set forth above. Defendants violated these
3    laws by discriminating and retaliating against Plaintiff and terminating his employment in discriminat:
4 I of his protected classes and in retaliation for his exercise of protected rights.
 5          125.    The damage allegations of the Paragraphs above, inclusive, are herein incorporated by
 6 I reference.
 7          126.    The foregoing conduct of Defendants individually, or by and through their managing

 8   agents, was intended by Defendants to cause injury to Plaintiff or was despicable conduct carried on by

 9   Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected Plaintiff to cruel
10   and unjust hardship in conscious disregard of Plaintiff's right to be free from interference by threats,
11   intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, such as to

12   constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive

13   damages in an amount appropriate to punish or make an example of Defendants.

14
15                                        TENTH CAUSE OF ACTION

16                                                BY PLAINTIFF

17                                             FOR RETALIATION

18                                             LABOR CODE 08.6

19                  AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

20          127.    Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as

21   though fully set forth herein.

22          128.    At all times hereto, Labor Code §98.6 was in full force and effect, and was binding upon

23   Defendants. These laws prohibit an employer from discharging an employee or in any manner

24   discriminating, retaliating, or taking any adverse action against any employee because, among other

25   things, of the exercise by the employee on behalf of himself of rights afforded to him.

26          129.    During Plaintiff s employment, Plaintiff complained regarding Defendants' Labor Code

27 I violations.
28


                                                         -21-
                                             COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 24 of 60 Page ID #:45




 1            130.   Defendants terminated Plaintiff because of Plaintiff's complaints and because Plaintiff
2    exercised his rights under the Labor Code.
 3            131.   Said conduct violates Labor Code §98.6, and such violations were a proximate cause in
 4   Plaintiff's damage as stated below.
 5            132.   The damage allegations above, inclusive, are herein incorporated by reference.
 6            133.   The foregoing conduct of Defendants individually, or by and through their managing
 7   agents, was intended by Defendants to cause injury to Plaintiff or was despicable conduct carried on by
 8   Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected Plaintiff to cruel
 9   and unjust hardship in conscious,disregard of Plaintiff's right to be free from interference by threats,

10   intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, such as to

11   constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive
12   damages in an amount appropriate to punish or make an example of Defendants.

13            134.   In addition to all other remedies available to Plaintiff, Plaintiff is entitled to a civil

14   penalty of $10,000.00 pursuant to Labor Code §98.6(b)(3), for Defendant's violation of Labor Code

15   §98.6.

16            135.   Pursuant to Labor Code §1194, Plaintiff requests a reasonable award of attorneys' fees

17 I and costs.
18
19                                       ELEVENTH CAUSE OF ACTION

20                                                  BY PLAINTIFF

21                    FOR RETALIATION FOR DISCLOSING VIOLATIONS OF LAW

22                                         LABOR CODE 01102.5,1102.6

23                   AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

24            136.   Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as

25   though fully set forth herein.

26            137.   At all times hereto, Labor Code §1102.5 was in full force and effect, and was binding

27   upon Defendants. These laws prohibit an employer, or any person acting on behalf of the employer,

28   from adopting, or enforcing any rule, regulation, or policy preventing an employee from disclosing


                                                           -22-
                                               COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 25 of 60 Page ID #:46




     information to a government or law enforcement agency, to a person with authority over the employee,
2    or to another employee who has authority to investigate, discover, or correct the violation or
3    noncompliance, or from providing information to, or testifying before, any public body conducting an
4    investigation, hearing, or inquiry, if the employee has reasonable cause to believe that the information
 5   discloses a violation of state or federal statute, or a violation of or noncompliance with a local, state, or'
 6   federal rule or regulation, regardless of whether disclosing the information is part of the
 7   employee's job duties.
            138.    Further, Labor Code §1102.5 also prohibits an employer, or any person acting on behalf

 9   of the employer, from retaliating against an employee for disclosing information, or because the
10   employer believes that the employee disclosed or may disclose information, to a government or law
11   enforcement agency, to a person with authority over the employee or another employee who has the
12   authority to investigate, discover, or correct the violation or noncompliance, or for providing

13   information to, or testifying before, any public body conducting an investigation, hearing, or inquiry, if

14   the employee has reasonable cause to believe that the information discloses a violation of state or federa

15   statute, or a violation of or noncompliance with a local, state, or federal rule or regulation, regardless of

16   whether disclosing the information is part of the employee's job duties.

17          139.    On or about August 2018, Plaintiff complained to Defendants' Human Resources

18   department regarding his supervisor purposely scheduling meetings during Plaintiff's meal breaks,

19   resulting in his termination which is in breach of Labor Code §1182.12.

20          140.    On or about September 19, 2018, because of Defendants' inaction toward his supervisor

21   scheduling meetings during his lunch, which Plaintiff believed was racially motivated, Plaintiff reported

22   Defendants' discriminatory conduct to the U.S. Equal Employment Opportunity Commission, resulting

23   in his termination which is in breach of Labor Code §1182.12.

24          141.    Defendants subjected Plaintiff to adverse employment actions in retaliation for the

25   aforementioned, including discrimination, retaliation, denied medical leave, denied reasonable

26   accommodation for a disability, laid-off and terminated.

27          142.    The damage allegations above, inclusive, are herein incorporated by reference.

28


                                                          -23-
                                              COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 26 of 60 Page ID #:47




 1               143.   The foregoing conduct of Defendants individually, or by and through their managing
 2     agents, was intended by Defendants to cause injury to Plaintiff or was despicable conduct carried on by
 3     Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected Plaintiff to cruel
 4     and unjust hardship in conscious disregard of Plaintiff's right to be free from interference by threats,
 5     intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, such as to
 6     constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive
 7     damages in an amount appropriate to punish or make an example of Defendants.
 8               144.   In addition to all other remedies available, Plaintiff is entitled to a civil penalty of

 9     $10,000.00 pursuant to Labor Code §1102.5(f), for each of Defendant's violation of Labor Code
10     §1102.5.

11
12 '                                        TWELFTH CAUSE OF ACTION

13                                                    BY PLAINTIFF

14                                       FOR FAILURE TO PAY WAGES DUE

15                                      LABOR CODE 44201,1182.12,1194,1194.2

16                      AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

17               145.   Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as

18     though fully set forth herein.

19               146.   At all relevant times, Defendants failed and refused to pay Plaintiff wages earned and

20     required by 8 Code of Regulations §11040, as set forth hereinabove. As alleged herein, Defendants
           ,
21     routinely failed to Plaintiff the requisite minimum wage for all hours worked, failed to pay Plaintiff his

22     overtime premium for hours worked beyond 8 in a day or 40 per week, and an additional hour of

23     compensation at his regularly hourly rate for each day on which he was not provided a statutory meal a

24     period.

25               147.   As alleged herein, Plaintiff was not exempt from the requirements of Labor Code §510, 8

26     Code of Regulations §11040, and Industrial Welfare Commission Order No. 4-2001.

27
28


                                                              -24-
                                                 COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 27 of 60 Page ID #:48




1           148.     Plaintiff has been deprived of his rightfully earned compensation as a direct and
2    proximate result of Defendants' failure and refusal to pay said compensation. Plaintiff is entitled to
3    recover such amounts, plus interest thereon, attorneys' fees and costs.
4
 5                                    THIRTEENTH CAUSE OF ACTION

 6                                                 BY PLAINTIFF

 7                               FOR FAILURE TO PAY MINIMUM WAGES

8                                 LABOR CODE &&1182.12,1194,1194.2,1197

 9                  AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

10          149.    Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as

11   though fully set forth herein.
12          150.    Pursuant to Labor Code §1197, payment of less than the minimum wage fixed by law is

13   unlawful. An employer violates the minimum wage statute even if the average rate for paid and unpaid

14   hours exceeded the minimum wage.

15          151.    At all relevant times, Defendants failed and refused to pay Plaintiff the legal minimum

16   wage in the State of California, as set forth in Labor Code §1182.12. Despite this, Defendants did not

17   pay Plaintiff his requisite minimum wages. Under California law, Plaintiff is entitled to at least the

18   minimum wage for every hour worked.

19           152.   Defendants' failure to pay the legal minimum wage to Plaintiff as alleged herein is

20   unlawful and creates entitlement, pursuant to Labor Code §1197, to recovery by Plaintiff in a civil

21   for the unpaid balance of the full amount of the unpaid wages owed, calculated as the applicable

22   minimum wage, including interest thereon.

23           153.   Pursuant to Labor Code §1194, Plaintiff requests that the court award reasonable

24   attorneys' fees and costs incurred by Plaintiff in this action.

25           154.   In addition, pursuant to Labor Code §1194.2, Plaintiff is entitled to recover liquidated

26   damages in an amount equal to the minimum wages unlawfully unpaid in the amounts set forth above,

27   and interest thereon.

28


                                                          -25-
                                              COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 28 of 60 Page ID #:49




 1                                      FOURTEENTH CAUSE OF ACTION
 2                                                 BY PLAINTIFF
 3                          FOR FAILURE TO PAY OVERTIIVIE COMPENSATION
 4                                       LABOR CODE U510,1194,1194.2

 5                   AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

 6            155.    Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as
       though fully set forth herein.
 wii          156.    Labor Code §510 requires employers to pay their non-exempt employees one and one-

 9     half times their regular hourly rate (overtime) for time worked in excess of eight hours in a single day,

10 11 or 40 hours per week.
11            157.    At all relevant times, Defendants required Plaintiff to work more than eight hours per

12     day and/or more than 40 hours per workweek.

13            158.    At all relevant times, Defendants failed and refused to pay Plaintiff all the overtime

14     compensation required by Labor Code §510, 8 Code of Regulations §11040, and Industrial Welfare

15     Commission Order No. 4-2001.

16            159.    As alleged herein, Plaintiff is not exempt from the overtime pay requirements of Labor

17     Code §510, 8 Code Regulations §11040, and Industrial Welfare Commission Order No. 4-2001.

18            160.    Plaintiff has been deprived of his rightfully earned overtime compensation as a direct and

19     proximate result of Defendants' failure and refusal to pay said compensation. Plaintiff is entitled to

20     recover such amounts, plus interest thereon, attorneys' fees, and costs.

21
22                                       FIFTEENTH CAUSE OF ACTION

23                                                 BY PLAINTIFF

24                                FOR FAILURE TO PROVIDE MEAL PERIODS

25                                        LABOR CODE "226.7 AND 512

26                    AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

27            161.    Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as

28 1 though fully set forth herein.


                                                          -26-
                                              COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 29 of 60 Page ID #:50




 ll          162.    Labor Code §512 requires employers to provide every employee with an uninterrupted
2     meal period of not less than 30 consecutive minutes, for every period of work exceeding five hours.
3            163.    Plaintiff regularly worked in excess of five hours per day, and was thereby entitled to
 4    take uninterrupted 30-minute meal periods on each day of work.
 5           164.    At all relevant times, Defendants failed and refused to provide Plaintiff with meal breaks
 6    during his work shifts, and failed to compensate Plaintiff for missed meal periods, as required by Labor
 7    Code §§226.7 and the applicable sections of 8 Code of Regulations §11040 and Industrial Welfare
 8    Commission Order No. 4-2001.

 9           165.    As alleged herein, Plaintiff is not exempt from the meal break requirements of 8 Code of

10    Regulations §11040 and Industrial Welfare Commission Order No. 4-2001. Consequently, Plaintiff is

11    owed one hour of pay at his regular hourly rate, or the requisite minimum wage, whichever is greater,
12    for each day that he was denied such meal periods.

13           166.    Plaintiff has been deprived of his rightfully earned compensation for meal breaks as a

14    direct and proximate result of Defendants' failure and refusal to pay said compensation.

15           167.    Plaintiff is entitled to recover amounts pursuant to Labor Code §226.7(b), plus interest

16    thereon and costs of suit.

17
18                                     SIXTEENTH CAUSE OF ACTION

19                                                BY PLAINTIFF

20                    FOR FAILURE TO FURNISH WAGE AND HOUR STATEMENTS

21                                        LABOR CODE §4226 ET SEO.

22                  AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

23           168.    Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as

24    though fully set forth herein.

25           169.    Pursuant to Labor Code §§226 and 1174, employers have a duty to provide their non-

26    exempt employees with itemized statements showing total hours worked, hourly wages, gross wages,

27    total deductions and net wages earned. An employer who violates these code sections is liable to its

28    employees for the greater of actual damages suffered by the employee, or $50 in civil penalties for the


                                                         -27-
                                             COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 30 of 60 Page ID #:51




1    initial pay period in which a violation occurred, and $100 per employee for each subsequent pay period,
2    up to a statutory maximum of $4,000.00. Pursuant to Labor Code §226(e)(2), an employee is deemed to
3    suffer injury for purposes of this subdivision if the employer fails to provide a wage statement at all.
 4          170.    At all relevant times, Defendants failed to provide the Plaintiff with timely and accurate
 5   wage and hour statements showing gross wages earned, total hours worked, all deductions made, net
 6   wages earned, the name and address of the legal entity employing Plaintiff, and all applicable hours and
 7   rates in effect during each pay period and the corresponding number of hours worked at each hourly rate
 8   by Plaintiff. As alleged herein, Plaintiff is not exempt from the requirements of Labor Code §226.

 9          171.    This failure has injured Plaintiff, by misrepresenting and depriving him of hour, wage,

10   and earnings information to which he is entitled, causing him difficulty and expense in attempting to

11   reconstruct time and pay records, causing him not to be paid wages he is entitled to, causing him to be
12   unable to rely on earnings statements in dealings with third parties, eviscerating his right under Labor

13   Code §226(b) to review itemized wage statement information by inspecting the employer's underlying

14   records, and deceiving his regarding his entitlement to his owed wages.

15          172.    From on or about June l, 2018 to on or about September 28, 2018, Plaintiff was paid bi-

16   weekly, and therefore Defendants violated Labor Code §226 approximately 9 times during this time

17   period. Consequently, Defendants are liable to Plaintiff for $850.00 in damages for his injuries.

18          173.    Based on Defendants' conduct as alleged herein, Defendants are liable for damages and

19   statutory penalties pursuant to Labor Code §226, civil penalties pursuant to Labor Code §226.3, and

20   other applicable provisions, as well as attorneys' fees and costs.

21
22                                    SEVENTEENTH CAUSE OF ACTION

23                                                BY PLAINTIFF

24                                    FOR WAITING TIME PENALTIES

25                                          LABOR CODE &&201-203

26                  AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

27          174.    Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as

28   though fully set forth herein.


                                                         -28-
                                             COMPLAINT FOR DAMAGES
A   +
        Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 31 of 60 Page ID #:52
                                                                                                                        ,




        1             175.   At all relevant times, Defendants failed to pay all of the Plaintiff's accrued wages and
        2    other compensation due immediately upon termination or within seventy-two hours of resignation, as
        3    required. These wages refer to, at a minimum, unpaid minimum wages, overtime compensation, and
        4    meal period compensation that Defendants should have paid, but did not pay to Plaintiff during the term
        5    of his employment and which were, at the latest, due within the time restraints of Labor Code §§201-
        6 203.
        7             176.   As alleged herein, Plaintiff is not exempt from the requirements of Labor Code §§201-

        8    203.
        9             177.   As a direct and proximate result of Defendants' willful failure to pay these wages,

        10   Plaintiff is entitled to payment of his minimum wages, overtime, meal periods as previously pleaded

        11   herein, in wait time penalties, calculated based on 30 days of Plaintiff's normal hourly rate of $22.00 per
        12   hour, including overtime.

        13            178.   Based on Defendants' conduct as alleged herein, Defendants are liable for statutory

        14   penalties pursuant to Labor Code §203 and other applicable provisions, as well as attorneys' fees and      1

        15   costs.

        16   ~
        17                                    EIGHTEENTH CAUSE OF ACTION

        18                                                BY PLAINTIFF

        19                                        FOR UNFAIR COMPETITION
        20                          BUSINESS & PROFESSIONS CODE 017200, ET SEQ,

        21                   AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

        22            179.   Plaintiff incorporates, by reference, all the foregoing paragraphs of this Complaint as
        23   though fully set forth herein.

        24            180.   Defendants' violations of 8 Code of Regulations §11040, Industrial Welfare Commission

        25   Order No. 4-2001, Labor Code §§201, 203, 226, 226.7, 510, 512, 1182.12, 1194, 1194.2, 1197, and

        26   other applicable provisions, as alleged herein, including Defendants' failure and refusal to pay minimum

        27   wages, overtime wages; Defendants' failure to provide meal breaks; Defendants' failure to provide
        28   timely and accurate wage and hour statements, Defendants' failure to pay compensation due in a timely


                                                                 -29-
                                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 32 of 60 Page ID #:53




1    manner upon termination or resignation, and Defendants' failure to maintain complete and accurate
2    payroll records for the Plaintiff, constitute unfair business practices in violation of Business &
3    Professions Code §§17200, et seq.
4            181.    As a result of Defendants' unfair business practices, Defendants have reaped unfair
 5   benefits and illegal profits at the expense of Plaintiff and members of the public. Defendants should be
 6   made to disgorge their ill-gotten gains and restore such monies to Plaintiff.                                 I

 7           182.    Defendants' unfair business practices entitle Plaintiff to seek preliminary and permanent'.

 8   injunctive relief, including but not limited to orders that the Defendants account for, disgorge, and

 9   restore to the Plaintiff the other monies and benefits unlawfully withheld from him.
10
11                                           PRAYER FOR RELIEF

12           WHEREFORE, Plaintiff seeks judgment against Defendants and each of them, in an amount

13   according to proof, as follows:
14           1.      At this preliminary stage, Plaintiff is uncertain of the total amount owed, but is informed

15   and believes it to be no less than $50,000.00 for special damages, including a money judgment

16   representing compensatory damages for lost wages, earnings, commissions, retirement benefits, other

17   employee benefits, all other sums of money, and pre judgment interest on these amounts;

18           2.      At this preliminary stage, Plaintiff is uncertain of the total amount owed, but is informed

19   and believes it to be no less than $50,000.00 for general damages, including for mental pain and anguish

20   and emotional distress;

21           3.      For payment of underpaid minimum wage compensation pursuant to Labor Code
22   §§1182.12, 1194, 1194.2, 1197, and Industrial Welfare Commission Order No. 4-2001, in an amount to
23   be determined at the time of trial;
24           4.      For liquidated damages pursuant to Labor Code §1194.2 in an amount to be determined
25   at the time of trial, plus interest;
26           5.      For payment of unpaid overtime compensation pursuant to Labor Code §§510, 558, and
27   Industrial Welfare Commission Order No. 4-2001, in an amount to be determined at the time of trial;
28


                                                         -30-
                                             COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 33 of 60 Page ID #:54




 1           6.     For payment of ineal compensation pursuant to Labor Code §226.7, in an amount to be
 2 I determined at the time of trial;

 3           7.     For damages pursuant to Labor Code §226 in the amount of no less than $850.00;
 4           8.     For waiting time penalties pursuant to Labor Code §§201-203, in an amount to be
 5   determined at the time of trial;
 6           9.     For a civil penalty pursuant to Labor Code §1102.5(f), for no less than of $10,000.00;
 7           10.    For a civil penalty pursuant to Labor Code §98.6(b)(3) of $10,000.00;
 8           11.    For prejudgment interest on each of the foregoing at the legal rate from the date the

 9   obligation became due through the date of judgment in this matter;
10           12.    For a declaratory judgment reaffirming Plaintiff's equal standing under the law and
11   condemning Defendants' discriminatory practices;
12           13.    For injunctive relief barring Defendants' discriminatory employment policies and
13   practices in the future;
14           14.    For restitutionary disgorgement of profits garnered as a result of Defendants' unlawful
15   conduct, failure to pay wages and other compensation in accordance with the law;
16           15.    For punitive damages, pursuant to Civil Code §3294 in amounts sufficient to punish

17   Defendants for the wrongful conduct alleged herein and to deter such conduct in the future;

18           16.    For costs of suit, attorneys' fees, and expert witness fees pursuant to the FEHA and/or

19   any other basis;

20           17.    For post judgment interest; and

21           18.    For any other relief that is just and proper.

22   DATED: February 3, 2021                             EMPLOYEE JUSTICE LEGAL GROUP, P.C.

23
24                                                       By~~
                                                                Kaveh S. Elihu, Esq.
25                                                              Attorneys for Plaintiff
26                                       DEMAND FOR JURY TRIAL

27           Plaintiff demands a trial by jury on all claims as provided by California law.

28


                                                         -31-
                                             COMPLAINT FOR DAMAGES
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 34 of 60 Page ID #:55




1    DATED: February 3, 2021               EMPLOYEE JUSTICE LEGAL GROUP, P.C.
2

3                                          By. ~~         -`     f      ^
                                              'Kaveh S. Elihu, Esq.
4                                               Attorneys for Plaintiff
 5

 6

 7

 8

 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           -32-
                                  COMPLAINT FOR DAMAGES
dtronically kED by Superior Court of Califomia, County of Los Angeles on 02/03/20N W'~>4~"rri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
               Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 35 of 60 Page ID #:56
                                                                                                                                                                          CM-010
              TTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Barnumber, and address):
             Kaveh S. Elihu, Esq. (SBN 268249)                                                                                        FOR COURT USE ONLY
             EMPLOYEE JUSTICE LEGAL GROUP, P.C.
             3055 Wilshire Boulevard, Suite 1100
             Los Angeles, California 90010
                       TELEPHONE NO.:(213) 382-2222                          FAX NO.:(213) 382-2230
             ATTORNEY FOR Name : David Jordan
            SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
                STREET ADDRESS:111 North Hill Street
                    MAILING ADDRESS:
                 CITY AND ZIP CODE:Los Angeles, California 90012
                     BRANCH NAME:Stanley Mosk Courthouse
             CASE NAME:
            Jordan v. Advanced Medical Reviews, LLC, et al.
                                                                                                                           CASE NUMBER:
                 CIVIL CASE COVER SHEET                                        Complex Case Designation
             ®       Unlimited              0    Limited                                                                        21 ST' ~~ 0 435 0
                                                                         0      Counter        0         Joinder
                     (Amount                     (Amount                                                                   JUDGE:
                     demanded                    demanded is             Filed with first appearance by defendant
                     exceeds $25,000)            $25,000 or less)        (Cal. Rules of Court, rule 3.402)                  DEPT:
                                                     nems -1-A oelow musL DE3 cornpIeleu tSCe 1/7SlrucuurlS Un pdye c).
            1. Check one box below for the case type that best describes this case:
               Auto Tort                                        Contract                                  Provisionally Complex Civil Litigation
                0    Auto (22)                                  0     Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
                0    Uninsured motorist (46)                    0     Collections (09)                         Antitrust/Trade regu[ation (03)
               Other PI/PD/WD (Personal Injury/Property               Insurance coverage (18)                   Construction defect (10)
               DamagelWrongful Death) Tort                      ~     Other contract (37)                       Mass tort (40)
                ~    Asbestos (04)                              Real Property                             0     Securities litigation (28)
                ~    Product liability (24)                     0     Eminent domain/inverse              0     Environmental/Toxic tort (30)
                0    Medical ma[practice (45)                         condemnation (14)                   ~    Insurance coverage claims arising from
                0    Other PI/PDNVD (23)                        0    Wrongful eviction (33)                     the above listed provisionally complex
                                                                      Other  real property  (26)                case types (41)
               Non-PIIPD/WD (Other) Tort                        0
                                                                                                          Enforcement of Judgment
                ~    Business tort/unfair business practice (07)Unlawful Detainer
                                                                                                          0    Enforcement of judgment (20)
                0    Civil rights (08)                                Commercial (31)
                                                                                                          Miscellaneous Civil Complaint
                ~    Defamation (13)                            0     Residential (32)
                                                                                                          0    RICO (27)
                0    Fraud (16)                                       Drugs (38)
                                                                                                          0    Other complaint (not speciried above) (42)
                F—] Intellectual property (19)                  Judicial Review
                                                                                                          Miscellaneous Civil Petition
                =    Professional negligence (25)                    Asset forfeiture (05)
                                                                                                          ~    partnership and corporate governance (21)
                0    Other non-PI/PD/WD tort (35)               0     Petition re: arbitration award (11)
               Employment                                                                                 0    Other petition (not specified above) (43)
                                                                ~    Writ of mandate (02)
                ®    Wrongful termination (36)
                                                                0    Other judicial review (39)
                0    Other emp[oyment (15)

           2. This case n        ic  FV is not comp[ex under rule 3.400 of the California Rules of Court. If the case is comolex, mark the
              factors requiring exceptional judicial management:
               a. 0    Large number of separately represented parties     d. 0      Large number of witnesses
               b. 0     Extensive motion practice raising difficult or novel          e. 0     Coordination with related actions pending in one or more courts
                        issues that will be time-consuming to resolve                          in other counties, states, or countries, or in a federal court
               c.       Substantial amount of documentary evidence                    f.       Substantial post judgment judicial supervision
           3. Type of remedies sought (check all that apply):
               a. ®      monetary     b. ®      non monetary; dec[aratory or injunctive relief c. ®                  punitive
           4. Number of causes of action (specify): Eighteen (18)
           5. This case   0    is       ®    is not     a class actlon suit.

           6. If there are any known re[ated cases, file and serve a notice of related case. (Yo0                  se form CM-015.)
           Date: Februaiy 3, 2021
           Kaveh S. Elihu, Esq.                                                                    , .                                      ~~
                                            I Y YC UK F'KIIV 1 IVAIVIt                                   JIUIVA I UKt Ur F'AK I Y UK A1 I UKIVtY rUK YAK I Y
                                                                                      NOTICE
             • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases flled
               under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
               in sanctions.
             • File this cover sheet in addition to any cover sheet required by local court rule.
             • If this case is comp[ex under ru[e 3.400. et seq. of the California Rules of Court; you must serve a copy of this cover sheet on all
               other parties to the action or proceeding.
             • Unless this is a comp[ex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                       Page 1 of 2
           Form Adopted for Mandatory Use                                                                                             Cal. Rules of Court, rules 3.220, 3.400 - 3.403;
                                                                         CIVIL CASE COVER SHEET                                            Standards of Judicial Administratfon, § 19
           Judicial Council of California
           CM-010 [Rev. January 1, 2007]
    Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 36 of 60 Page ID #:57



                                   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET

To Plaintiffs and Others F[ling First Papers
If you are filing a first paper (for example, a complaint) in a civil case, you must complete and file, along with your first paper, the Civil Case
Cover Sheet contained on page 1. This information will be used to compile statistics about the types and numbers of cases filed. You must
complete items 1 through 5 on the sheet. In item 1, you must check one box for the case type that best describes the case. If the case fits
both a general and a more specific type of case listed in item 1, check the more specific one. If the case has multiple causes of action, check
the box that best indicates the primary cause of action. To assist you in completing the sheet, examples of the cases that belong under each
case type in item 1 are provided below. A cover sheet must be filed only with your initial paper. You do not need to submit a cover sheet with
amended papers. Failure to file a cover sheet with the first paper filed in a civil case may subject a party, its counsel, or both to sanctions
under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Complex Cases
In complex cases only, parties must a[so use the Civil Case Cover Sheet to designate whether the case is complex. If a plaintiff believes the
case is complex under rule 3.400 of the California Rules of Court, this must be indicated by completing the appropriate boxes in items 1 and
2. If a plaintiff designates a case as complex, the cover sheet must be served with the complaint on all parties to the action. A defendant may
file and serve no later than the time of its first appearance a joinder in the plaintiffs designation, a counter-designation that the case'is not
complex, or, if the p[aintiff has made no designation, a designation that the case is complex.

                                                         CASE TYPES AND EXAMPLES
Auto Tort                                           Contract                                              Provisionally Complex Civil Litigation
   Auto (22)-Personal Injury/Property                  Breach of ContractNVarranty (06)                   (Cal. Rules of Court Rules 3.400-3.403)
       Dama e/Wron ful Death                                Breach of Rental/Lease                            Antitrust/Trade Regulation (03)
              g        g                                       Contract (not unlawful detainer
   Uninsured Motorist 46 if the                                   or wrongful eviction)                       Construction Defect () 10
       case involves an uninsured                           Contract/Warranty Breach-Seller                   Claims Involving Mass Tort (40)
       motorist claim sub"ect
                          ~     to                               Plaintiff (not fraud or negligence)          Securities Litigation (28)
       arbitration, check this item                         Negligent Breach of Contract/                     Environmental/Toxic Tort (30)
          instead ofAuto)                                        Warranty
                                                                                                              Insurance Coverage Claims
                                                            Other Breach of Contract/Warranty                      (arising from provisionally
Other PI/PDIWD (Personal Injury/                        Collections (e.g., money owed, open                         complex case type listed above)
Property Damage/Wrongful Death)                             book accounts) (09)                                     (41)
Tort                                                        Collection Case-Seller Plaintiff
   Asbestos (04)                                            Other Promissory Note/Collections             Enforcement of Judgment
       Asbestos Property Damage                                  Case                                        Enforcement of Judgment (20)
       Asbestos Personal                                Insurance Coverage (not provisionally                   Abstract of Judgement (Out of
       Injury/Wrongful Death                                complex) (18)                                           County)
   Product Liability (not asbestos or                       Auto Subrogation                                    Confession of Judgement (non-
          toxic%nvironmental ) ( 24 )                        Other Coverage                                            domestic relations)
     Medical Malpractice (45)                           Other Contract (37)                                       Sister State Judgment
        Medical Malpractice-                                                                                      Administrative Agency Award
                                                            Contractual Fraud
             Physicians & Surgeons
                                                            Other Contract Dispute                                   (not unpaid taxes)
        Other Professional Health Care
              Malpractice                          Real Property                                                  Petition/Certification of Entry of
     Other PI/PD/WD (23)                              Eminent Domain/inverse                                         Judgment on Unpaid Taxes
        Premises Liability (e.g., slip                    Condemnation (14)                                       Other Enforcement of Judgment
              and fall)                               Wrongful Eviction (33)                                          Case
        Intentional Bodily Injury/PDM/D               Other Real Property (e.g., quiet title) (26)        Miscellaneous Civil Complaint
             (e.g., assault, vandalism)                   Writ of Possession of Real Property                RICO (27)
        Intentional Infliction of                                                                            Other Complaint (not specified
                                                          Mortgage Foreclosure
              Emotional Distress                                                                                 above) (42)
                                                          Quite Title                                            DeclaratorY Relief OnlY
        Negligent Infliction of
                                                          Other Real Property (not eminent                       Injunctive Relief Only (non-
               Emotional Distress
        Other PI/PD/WD                                      domain, landlord/tenant or                                harassment)
                                                            foreclosure)                                          Mechanics Lien
Non-PI/PDIWD (Other) Tort                           Unlawful Detainer                                             Other Commercial Complaint
                                                       Commercial (31)                                               Case (non-tort/non-complex)
   Business Tort/Unfair Business
                                                                                                                           il        aint
       Practice (07)                                   Residential (32)                                           Oth~non~tort/non Icomplex)
   Civil Rights (e.g., discrimination,                 Drugs (38) (if the case involves illegal
       false arrest) (not civil                           drugs, check this item; otherwise,
       harassment) (08)                                                                                   Miscellaneous Civil Petition
                                                          report as Commercial or                            Partnership and Corporate
   Defamation (e.g., slander, libel)
                                                           ResidentiaQ                                            Governance (21)
       (13
   Fraud ~16)                                      Judicial Review                                           Other Petition (not specified above)
   Intellectual Property (19)                         Asset Forfeiture (05)                                      (43)
   Professional Negligence (25)                       Petition Re: Arbitration Award' (11)                       Civil Harassment
       Le al Mal ractice                              Writ of Mandate (02)
                                                                                                                 Workplace Violence
          g Professional
       Other      p          Malpractice                  Writ-Administrative Mandamus
                                                                                                                 Elder/Dependent Adult
               (notmedical orlegan                       Writ-Mandamus on Limited Court
                                                                                                                     Abuse
      Other Non-PI/PD/WD Tort (35)                           Case Matter                                         Election Contest
                                                          Writ-Other Limited Court Case
                                                              Review                                             Petition for Name Change
Employment
   Wrongful Termination (36)                          Other Judicial Review (39)                                 Petition for Relief for Late
   Other Employment (15)                                  Review of Health Officer Order                             Claim
                                                          Notice of Appeal-Labor                                 Other Civil Petition
                                                              Commissioner Appeals

CM-010 [Rev. January 1, 2007]                                                                                                                 Page 2 of 2
                                                         CIVIL CASE COVER SHEET
          Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 37 of 60 Page ID #:58
 sHORTTIrLE:Jordan                                                                                    cnse r,unnaeR
                       v. Advanced Medical Reviews, LLC, et al.


                              CIVIL CASE COVER SHEET ADDENDUM AND
                                      STATEMENT OF LOCATION
               (CERTIFICATE OF GROUNDS   FOR ASSIGNMENT TO COURTHOUSE LOCATION)

              This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




     Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                   Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


     Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


     Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                   chosen.

                                           Applicable Reasons for Choosing Court Filing Location (Column C)

1: Class actions must be filed in the Stanley Mosk Courthouse, Central District.      7.Location where petitioner resides.
2.Permissive filing in central district.                                              8.Location wherein defendant/respondentfunctions wholly.
3.Location where cause of action arose.                                               9.Location where one or more of the parties reside.
4.Mandatory personal injury filing in North District.                               10.Location of Labor Commissioner Office.
                                                                                    11.Mandatory filing location (Hub Cases - unlawful detainer, limited
5.Location where performance required or defendant resides.                         non-collection, limited collection, or personal injury).
6.Location of property or permanently garaged vehicle.




                                A                                                          B                                                       C
                    Civil Case Cover Sheet                                           Type of Action                                     Applicable Reasons -
                          Category No.                                              (Check only one)                                     See Step 3 Above

                            Auto (22)              ❑ A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death               1, 4, 11
   ° V
   Q~               Uninsured Motorist (46)        ❑ A7110 Personal Injury/Property Damage/Wrongful Death - Uninsured Motorist          1, 4, 11


                                                   ❑ A6070 Asbestos Property Damage                                                     1, 11
                         Asbestos (04)
                                                   ❑ A7221 Asbestos - Personal InjuryNVrongful Death                                    1, 11

                      Product Liability (24)       ❑ A7260 Product Liability (not asbestos or toxic/environmental)                      1, 4, 11

                                                   ❑ A7210 Medical Malpractice - Physicians & Surgeons                                  1, 4, 11
                    Medical Malpractice (45)                                                                                            1, 4, 11
                                                   ❑ A7240 Other Professional Health Care Malpractice

                                                   ❑ A7250 Premises Liability (e.g., slip and fall)                                     1, 4, 11
                        Other Personal
                        Injury Property            ❑ A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,              1, 4, 11
                       Damage Wrongful                     assault, vandalism, etc.)
                          Death (23)               ❑ A7270 Intentional Infliction of Emotional Distress                                 1, 4, 11
                                                                                                                                        1, 4, 11
                                                   ❑ A7220 Other Personal Injury/Property Damage/Wrongful Death




   LACIV 109 (Rev 2/16)                           CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3
   LASC Approved 03-04                               AND STATEMENT OF LOCATION                                                          Page 1 of4
         Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 38 of 60 Page ID #:59
SHORTTITLE:                                                                                     CASE NUMBER
              Jordan v. Advanced Medical Reviews, LLC, et al.

                            A                                                           B                                              C Applicable
                 Civil Case Cover Sheet                                           Type of Action                                    Reasons - See Step 3
                       Category No.                                              (Check only one)                                         Above


                   Business Tort (07)          ❑   A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1, 2, 3


                     Civil Rights (08)         ❑   A6005 Civil Rig hts/Discrimi nation                                              1, 2, 3


                     Defamation (13)           ❑   A6010 Defamation (slander/libel)                                                 1, 2, 3


                        Fraud (16)             ❑   A6013 Fraud (no contract)                                                        1, 2, 3


                                               ❑   A6017 Legal Malpractice                                                          1, 2, 3
               Professional Negligence (25)
                                               ❑   A6050 Other Professional Malpractice (not medical or legal)                      1, 2, 3


                        Other (35)             ❑   A6025 Other Non-Personal Injury/Property Damage tort                             1, 2, 3


                Wrongful Termination (36)      C,d A6037 Wrongful Termination                                                       1, 2, 3
    c
     m
     E
     ~                                         ❑   A6024 Other Employment Complaint Case                                            1, 2, 3
     0
    c.           Other Employment (15)
     E                                         ❑   A6109 Labor Commissioner Appeals                                                 10
    w

                                               ❑   A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful         2, 5
                                                         eviction)
               Breach of Contract/ Warranty                                                                                         2' S
                           (06)                ❑   A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                     (not insurance)                                                                                                1, 2, 5
                                               ❑   A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                    1, 2, 5
                                               ❑   A6028 Other Breach of Contract/Warranty (not fraud or negligence)

                                               ❑   A6002 Collections Case-Seller Plaintiff                                          5, 6, 11
                     Collections (09)
                                               ❑   A6012 Other Promissory Note/Collections Case                                     5,11
                                               ❑   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                 5, 6, 11
                                                         Purchased on or after January 1, 2014

                 Insurance Coverage (18)       ❑   A6015 Insurance Coverage (not complex)                                           1, 2, 5, 8


                                               ❑   A6009 Contractual Fraud                                                          1, 2, 3, 5

                   Other Contract (37)         ❑   A6031 Tortious Interference,                                                     1, 2, 3, 5

                                               ❑   A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1, 2, 3, 8, 9

                 Eminent Domain/Inverse
                                               ❑   A7300 Eminent Domain/Condemnation                Number of parcels               2,6
                   Condemnation (14)
    N
                  Wrongful Eviction (33)       ❑   A6023 Wrongful Eviction Case                                                     2,6

                                               ❑   A6018 Mortgage Foreclosure                                                       2,6

                 Other Real Property (26)      ❑   A6032 Quiet Title                                                                2,6
                                               ❑   A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2,6

               Unlawful Detainer-Commercial
                                               ❑   A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6,11
                           (31)
               Unlawful Detainer-Residential
                                               ❑   A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6,11
                            32
                   Unlawful Detainer-
                                               ❑   A6020FUnlawful Detainer-Post-Foreclosure                                         2, 6, 11
                  Post-Foreclosure 34
               Unlawful Detainer-Drugs (38)    ❑   A6022 UnlawFul Detainer-Drugs                                                    2, 6, 11



 LACIV 109 (Rev 2/16)                          CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3

 LASCApproved 03-04                               AND STATEMENT OF LOCATION                                                         Page 2 of 4
1~
               Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 39 of 60 Page ID #:60
     SHORT TITLE:                                                                                      CASE NUMBER
                    Jordan v. Advanced Medical Reviews, LLC, et al.

                                    A                                                          B                                C Applicable
                         Civil Case Cover Sheet                                          Type of Action                      Reasons - See Step 3
                               Category No.                                             (Check only one)                           Above

                          Asset ForFeiture (05)        ❑   A6108 Asset Forfeiture Case                                       2, 3, 6


                       Petition re Arbitration (11)    ❑   A6115 Petition to Compel/ConfirmNacate Arbitration                2,5
          3
         .~d
         ~
          m                                            ❑   A6151 Writ - AdministrativeMandamus                               2,8
         Z
         ia               Writ of Mandate (02)         ❑   A6152 Writ - Mandamus on Limited Court Case Matter                2
         =a
          3                                            ❑   A6153 Writ - Other Limited Court Case Review                      2
         "!

                       Other Judicial Review (39)      ❑   A6150 Other Writ /Judicial Review                                 2,8


                     Antitrust/Trade Regulation (03)   ❑   A6003 Antitrust/Trade Regulation                                  1, 2, 8


                        Construction Defect (10)       ❑   A6007 Construction Defect                                         1, 2, 3

                       Claims Involving Mass Tort
                                                       ❑   A6006 Claims Involving Mass Tort                                  1, 2, 8
                                  (40)

                        Securities Litigation (28)     ❑   A6035 Securities Litigation Case                                  1, 2, 8

                               Toxic Tort
                                                       ❑   A6036 Toxic Tort/Environmental                                    1, 2, 3, 8
                           Environmental (30)

                      Insurance Coverage Claims        ❑   A6014 Insurance Coverage/Subrogation (complex case only)          1, 2, 5, 8
                        from Complex Case (41)

                                                       ❑   A6141 Sister State Judgment                                       2, 5, 11

                                                       ❑   A6160 Abstract of Judgment                                        2,6

                               Enforcement             ❑   A6107 Confession of Judgment (non-domestic relations)             2,9
                            of Judgment (20)           ❑   A6140 Administrative Agency Award (not unpaid taxes)              2,8

                                                       ❑   A6114 Petition/Certificatefor Entry of Judgment on Unpaid Tax     2,8

                                                       ❑   A6112 Other Enforcement of Judgment Case                          2, 8, 9


                               RICO (27)               ❑   A6033 Racketeering (RICO) Case                                    1, 2, 8

                                                       ❑   A6030 Declaratory Relief Only                                     1, 2, 8

                                                       0   A6040 Injunctive Relief Only (not domestic/harassment)            2,8
                           Other Complaints
                       (Not Specified Above) (42)      ❑   A6011 Other Commercial Complaint Case (non-tort/non-complex)      1, 2, 8
        ~~
                                                       ❑   A6000 Other Civil Complaint (non-tort/non-complex)                1, 2, 8

                        Partnership Corporation
                                                       ❑   A6113 Partnership and Corporate Governance Case                   2,8
                           Governance (21)

                                                       ❑   A6121 Civil Harassment                                            2, 3, 9
                                                       ❑   A6123 Workplace Harassment                                        2, 3, 9

                                                       ❑   A6124 Elder/Dependent Adult Abuse Case                            2, 3, 9
                          Other Petitions (Not
                         Specified Above) (43)         ❑   A6190 Election Contest                                            2
        M v                                            ❑   A6110 Petition for Change of Name/Change of Gender                2,7
                                                       ❑   A6170 Petition for Relief from Late Claim Law                     2 3 8
                                                       ❑   A6100 Other Civil Petition                                        2, 9




      LACIV 109 (Rev 2/16)                             CIVIL CASE COVEIZ SHEET ADDENDUM                                    Local Rule 2.3

      LASC Approved 03-04                                 AND STATEMENT OF LOCATION                                          Page 3 of 4
           Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 40 of 60 Page ID #:61
 SHORT TITLE:                                                                        CASE NUMBER
                Jordan v. Advanced Medical Reviews, LLC, et al.



Step 4:     Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
            type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
            (No address required for class action cases).

                                                                   ADDRESS:
   REASON:                                                         3055 Wilshire Boulevard
       1. ✓ 2.     3.   4.   5.   6.   7.   8.   9.   10.    11.



   CITY:                                    STATE:     ZIP CODE:

   Los Angeles                              CA        90010


Step 5:     Certification of Assignment: I certify that this case is properly filed in the Central                      District of
            the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: February 3, 2021                                                                                        ~~
                                                                                 ~
                                                                                  (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.

       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.

       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).                                  1

       5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.

       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served along with the summons and complaint, or other initiating pleading in the case.




  LACIV 109 (Rev 2/16)                      CIVIL CASE COVER SHEET ADDENDUM                                           Local Rule 2.3
  LASC Approved 03-04                          AND STATEMENT OF LOCATION                                                 Page 4 of 4
       Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 41 of 60 Page ID #:62
                                                                                                    Reserved for Clerk's File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                         FI
                                                                                                                LE D
 Stanley Mosk Courthouse                                                                           Super-kn Court oF Caaifurnia
 111 North Hill Street, Los Angeles, CA 90012                                                        Cauntyc,t LosAngali3s
                                                                                                         02/0312021
                   NOTICE OF CASE ASSIGNMENT                                              Mami R           E mxzjFv-' c'Etx= ) Cerk a 9 caF~~
                                                                                                             R. aiflon
                                                                                           Ell
                          UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below.   21 STCV04350

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT     ROOM                    ASSIGNED JUDGE                        DEPT          ROOM
   ✓     Stephanie M. Bowick                19




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 02/03/2021                                                        By R. Clifton                                                Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
       Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 42 of 60 Page ID #:63
                                  INSTRUCTIONS FOR fIANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUSCONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 43 of 60 Page ID #:64
                                                                                                 2019•GEN•014-00

                                                                                    FILEI)
                                                                             Superior Court of Caltlbrnla
 1                                                                             County o( Los Anptes
2                                                                                MAY 03 2019
 3                                                                       Shtrrl Carter,           eer/Cler
                                                                          Sy                     ,DeP~I
 4                                                                                      ~ Mui,'e
                                                                                    Itada     =

 5                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
 6
                                   FOR THE COUNTY OF LOS ANGELES
7

 8   IN RE LOS ANGELES SUPERIOR COURT )                 FIRST AMENDED GENERAL ORDER
     — MANDATORX ELECTRONIC FILING }
 9   FOR CIVII.,                      )
10                                                 )
                                                   )
I1                                                 )
12          On December 3, 2018, the Los Angeles County Superior Court mandated electronic filing of all
13   documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019. the Los
14   Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex
15   Ualimited Civil cases by litigants represented by attomeys. (California Rules of Court, rule 2.253(b).)
16   All electronically filed documents in Limited and Non-Complex Unlimited cases are subject to the
17   following:
18   1) DEFINITIONS
19      a) "Bookrasark" A bookmark is a PDF document navigational tool that allows the reader to
20          quickly locate and navigate to a designated point of interest within a document.
21      b) 'Tfiling Portal" The official court website includes a webpage, referred to as the efiling
22          portal, that gives litigants access to the approved Electronic Filing Service Providers.
23      c) "Electronic Envelope" A transaction through the electronic service provider for submission
24          of documents to the Court for processing which may contain one or more PDF documents
25          attached.
26      d) "Electronic Filing" Electronic Filing (eFiling) is the electronic transmission to a Court of a
27          document in electronic form. (California Rules of Court, rule 2.250(b)(7).)
28
                                                         t
                        FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 44 of 60 Page ID #:65
                                                                                              2019-GBN-014-00



1      e) "Electronic Filing Service Provider" An Electronic Filing Service Provider (EFSP) is a
2         person or entity that receives an electronic ftling from a party for retransmission to the Court.
3         In the submission of filings, the EFSP does so on behalf of the electronic filer and not as an
4         agent of the Court. (California Rules of Court, rule 2.250(b)(8).)
5      f) "Electronic Signature" For purposes of these local rules and in conformity with Code of
 6        Civil Procedure section 17, subdivision (b)(3), section 34, and section 1010.6, subdivision
7         (b)(2), Government Code section 68150, subdivision (g), and California Rules of Court, rule
8         2.257, the term "Electronic Signature" is generally defined as an electronic sound, symbol, or
9         process attached to or logically associated with an electronic record and executed or adopted
10        by a person with the intent to sign the electronic record.
11     g) "Hyperlink" An electronic link providing direct access from one distinctively marked place
12        in a hypertext or hypennedia document to another in the same or different document.
13     h) "Portable Document Format" A digital document format that preserves all fonts,
14        formatting, colors and graphics of the original source document, regardless of the application
15        platform used.
16   2) MANDATORY ELECTRONIC FILING
17     a) Trial Court Records
18        Pursuant to Govemment Code section 68150, trial court records may be created, maintained,
19        and pr+eserved in electronic format. Any document that the Court receives electronically must
20        be clerically processed and must satisfy all legal filing requirements in order to be filed as an
21        official court record (California Rules of Court, rules 2.100, et seq. and 2.253(b)(6)).
22     b) Represented Litigants
23        Pursuant to California Rules of Court, rule 2.253(b), represented litigants are required to
24        electronicaAy file documents with the Court through an approved EFSP.
25     c) Public Notice
26        The Court has issued a Public Notice with effective dates the Court required parties to
27        electronically file documents through one or more approved EFSPs. Public Notices containing
28        effective dates and the list of EFSPs are available on the Court's website, at www.lacourt.ore.

                                                           2
                     FIRST AMEiV[)E[) GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIV1L
 Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 45 of 60 Page ID #:66
                                                                                                     2019-GEN-014-00



 1 I          d) Documents in Related Cases
2                Documents in related cases must be electronically filed in the eFiling portal for that case type if
3i               electronic filing has been implemented in that case type, regardless of whether the case has
41               been related to a Civil case.
5I 1 3) EXEMPT LITIGANTS
6'            a) Pursuant to California Rules of Court, rule 2.253(b)(2), self-represented litigants are exempt
 7               from mandatory electronic filing requirements.
 8            b) Pursuant to Code of Civil Procedure section 1010.6, subdivision (d)(3) and California Rules of
 9               Court, rule 2.253(b)(4), any party may make application to the Court requesting to be excused
10               from filing documents electronically and be pernutted to file documents by conventional
11'              means if the party shows undue hardship or significant prejudice.
12 ~ 4) EXEMPT FILINGS

13'           a) The following documents shall not be filed electronically:
14               i)     Peremptory ChaIlenges or Challenges for Cause of a Judicial OfFcer pursuant to Code of
15                      Civil Procedure sections 170.6 or 170.3;
16               ii)    Bonds/Undertaking documents;
17               iii)   Trial and Evidentiary Hearing Exhibits
18               iv)    Any ex parte application that is filed concurrently with a new complaint including those
19                      that will be handled by a Writs and Receivers department in the Mosk courthouse; and
20               v)     Documents submitted conditionally under seal. The actual motion or application shall be
21                      electronically filed. A courtesy copy of the electronicalIy filed motion or application to
22                      submit documents conditionally under seal must be provided with the documents
23                      submitted conditionally under seal.
24            b) Lodgments
25               Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
26      paper form. The actual document entitled, "Notice of Lodgment," shall be filed electronically.
27
28     E //

                                                                   3
                             FIRST AMENDED GENERAL ORDER RE MANDATORY EI.ECTRONIC F7LING FOR C1V1L
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 46 of 60 Page ID #:67
                                                                                              2019-GEK-0I4-00



 1   5) ELECTRONIC FIL,IlVG SYSTEM WORKING PROCEDURES

 Z     EIectronic fiiing service providers must obtain and manage registration information for persons
3      and entities electronicaliy filing wfth the court.
4    b) TECHNICAL REQUIREMENTS
 5     a) Electronic documents must be electronically filed in PDF, text searchable format when

 6         technologically feasible without impairment of the document's image.
 7     b) The table of contents for any filing must be bookmarked.

 8     c) Electronic documents, including but not limited to, declarations, proofs of service, and

 9        exhibits, must be bookmarked within the document pursuant to California Rules of Court, rule
10        3.1110(₹)(4). Electronic bookmarks must include links to the first page of each boolunarked
11         item (e.g. exhibits, declarations, deposition excerpts) and with bookmark titles that identify the
12         bookedmarked item and briefly describe the itecn.
13     d) Attachments to primary documents must be bookmarked. Examples include, but are not
14         limited to, the following:
15         i)    Depositians;
16        ii)    Declarations;
17        iii)   Exhibits (including exhibits to declarations);
18        iv)    Transcripts (including excerpts within transcripts);
19         v)    Points and Authorities;
20         vi)   Citations; and
21         vii) Supporting Briefs.
22     e) Use of hyperlinks within documents (including attachments and exhibits) is strongly
23        encouraged.
24     f) Accompanying Documents
25        Each document acompanying a single pleading must be electronically filed as a separate
26         digital PDF document.
27     g) Multiple Documents
28         Multiple documents relating to one case can be uploaded in one envelope transaction.

                                                            4
                      FIRST AMENDED GENERAL ORDER RE MANDATORY ELECIRONIC FILING FOR C[VIL
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 47 of 60 Page ID #:68
                                                                                              2019-GEN-014-00



1     h) Writs and Abstracts
2        Writs and Abstracts must be subnutted as a separate electronic envelope.
3     i) Sealed Documents
4        If and when a judicial officer orders documents to be filed under seal, those documents must be
5        filed electronically (unless exempted under paragraph 4); the burden of accurately designating
6        the documents as sealed at the time of electronic tubmission is the submitting party's
7        responsibility.
8     j) Redaction
9        Pursuant to Califomia Rules of Court, rule 1.201, it is the submitting party's responsibility to
10       redact confcdential information (such as using initials for names of minors, using the last four
11       digits of a social security number, and using the year for date of birth) so that the information
12       shall not be publicly displayed.
13 17) ELECTRONIC FILING SCHEDULE
14    a) Filed Date
15       i) Any document received electronically by the court between 12:00 am and 11:59:59 pm
16           shall be deemed to have been effectively filed on that court day if accepted for filing. Any
17           docurnent received electronically on a non-court day, is deemed to have been effectively
18           filed on the next court day if accepted. (California Rules of Court, rule 2.253(b)(6); Code
19           Civ. Proc. § 1010.6(b)(3).)
20       ii) Notwithstanding any other provision of this order, if a digital document is not filed in due
21           course because of: (1) an interrupt9on in service; (2) a transmission error that is not the
22           fault of the transmitter, or (3) a processing failure that occurs after receipt, the Court may
23           order, either on its own motion or by noticed motion submitted with a declaration for Court
24           consideration, that the document be deemed f led and/or that the document's filing date
25           conform to the attempted transmission date.
26 18) EX PARTE APPLICATIONS
27    a) Ex parte applications and all documents in support thereof must be electronically filed no later
28       than 10:00 a.m. the court day before the ex parte hearing.
                                                          5
                      FIRST AMBNDED GENERAL ORDER RE MANDATORY ELECTRONIC F(UNG FOR CIVIL
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 48 of 60 Page ID #:69
                                                                                            2019-GEN-014-00 ~



1      b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the
2         day of the ex parte hearing. A printed courtesy copy of any opposition to an ex parte
3         application must be provided to the court the day of the ex parte hearing.
4    9) PRIlVTED COURTESY COPIES
5      a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must
6         be delivered to the courtroom by 4:30 p.m. the same business day the document is efiled. If
7         the efiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom
8         by 10:00 a.m, the next business day.
9      b) Regardless of the time of electronic filing, a printed courtesy copy (along with proof of
10        electronic submission) is required for the following documents:
11         i)   Any printed document required pursuant to a Standing or General Order;
12        ii)   Pleadings and motions (including attachments such as declarations and exhibits) of 26
13              pages or more;
14       iii)   Pleadings and motions that include points and authorities;
15        iv)   Demurrers;
16        v)    Anti-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
17        vi)   Motions for Summary Judgment/Adjudication; and
18       vii)   Motions to Compel Further Discovery.
19     c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of
20         additional documents. Courtroom specific courtesy copy guidelines can be found at
21         www.lacourt.org on the Civil webpage under "Courtroom Information."
22   0) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUINENTS
23     a) Fees and costs associated with electronic filing must be waived for any litigant who has
24         received a fee waiver. (California Rules of Court, rules 2.253(b)Q, 2.258(b), Code Civ. Proc. §
25         1010.6(d)(2).)
26     b) Fee waiver applications for waiver of court fees and costs pursuant to Code of Civil Procedure
27         section 1010.6, subdivision (b)(6), and Califomia Rules of Court, rule 2.252(f), may be
28         electronically filed in any authorized action or proceeding.

                                                           6
                     FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FIUNG FOR CIVIL
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 49 of 60 Page ID #:70
                                                                                               2019•GEN-014-00



1    1) SIGNATURES ON EI.ECTRONIC FILING
2       For purposes of this General Order, all electronic 6lings must be in compliance with California
3       Rules of Court, rule 2.257. This General Order applies to documents flled within the Civil
4       Division of the Los Angeles County Superior Court.
5,
6           This First Amended General Order supersedes any previous order related to electronic filing,
7    and is effective immediately, and is to remain in effect until otherwise ordered by the Civil
8    Supervising Judge and/or Presiding Judge.
9
10   DATED: May 3, 2019                                                        t
                                                          KEVIN C. BRAZILE
11
                                                          Presiding Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            7
                       FIRST AMENDED GENERAL ORDER RE MANDATDRY ELECTRONIC FILING FOR CIViL
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 50 of 60 Page ID #:71




                                VOLtBNTARY EFFBCSENT B.MGAT!®N STlPI.ELA'll'1®NS


                                  The t=arly ®rganizat6onal 6Ulee4ing Stipuiation, ®iscovery
                                R®soicu4ion Stipulation, and Motions in Lirnine Sdpuiation are
      Co+~oMy w Lm ae~~a~       volaantaiy stipu9ations entered into by the parties. The parties
                                may erater into oree, two, or ali three of tfie stipufations;
                                howeeer, they may not alter the stipugations as written,
                                becayse the Court wants to ensure uniformity of appilaa0on.
      MwA=o
      ~~~~ ~~~"                 '~he.se sd Pt~9ations are meant to er~cou rag® coopera~on
      ,,mAwlseCom,,y,           betuveen the partaes and to assist irt resoivfng lssues in a
      8WA=ael®IFow 9.ab¢s=d
      r=*,rOWna Ua, seeeloR     manner that prornotes econonlic case resoiutton and judicia!
                                efficsency.
         GI—H~
             Ift
                   bXt(If1leG

                   :4^n~f
                                   The folOowrtng organlza8lons endorse Qhe goa/ of
      As= b~sP~~'~'e®           prooaotlng sffi-ctency Ira litigatoon ana° asls that cocsnset
                                cons6der aastng Qhese stipulaPlons as a vofuntary sray to
                                pronwte comMtenksrQlons and procedures among cotansel
                                and writh the court to fairly rresoiv€ lssues in the6r cases
     ~                      .
      L I ~ ~~              ~   4tos Angetes Coaaney Sar Associa@ion Lilgga@ion Section*
     Seuborn Wtfarda
     owemuee Panrr~et
                                         ~ Lo$ Ange9®s Coun4}/ Bar Associlation
                                          Labor and Emp8oytnent Law SecttioaoO
                   A~..
     AB~OC~wfl 6~
     MohmsT`W Lowpm                *Consumer Attorneys Association of Los Angeies*


                                        *Soeethern Cat6fornia ®eferase C®unses*


                                       *AasociaQion of Susiness TPia9 La,wyeas*
     ~ ~•"
        °~~
     CmtdioanlaEnvb"pQ
     LevemASamiaM
                 m                  OCaOfforwDa Emp90~e~e~t t.awyePs ASs®ciagi®n,0

          tACnr 230 i"
         L11SC AppvOvad 4491
         For opuww u:e
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 51 of 60 Page ID #:72




    dw+a+uD.~c+asao ac anoewt.o~v~wnenh~aus wnoAnar               iwuacuw rana8n                   -xrmw'••••~
                                                                                                  ~^-




                TFi81'1fOR1E NO.:                     RAtC WO. P81L=4:
    :-MAIL ABtSR9Ss Mp9wuq:
       AaMULV POit ftjM -
    SUPER60t3 COtDRT OF CAUFORPBiIA. CtbB.lih9TY ®F LOS ANGiE;1..ES
    EBU RIMM

       NPi~F!




                                                                                           CAM RMOM
                       STBPI➢LAT9ON — DtSC®V6:RY RESOLUT9®N

         Thls a4apaelatJmn is tnQended 4o praviidm a Eaa¢ and inforewat resoYaaftoru of cliiscoveay isseees
         Qhroeagta gteus6ted paperworCt and an tnfinerna4 corafereaace wi@h fthe Cotart to aod dn the
         resotasQGoo ®f the tssues.

        7he laartles agTee that:

         g. Priot to tBte discovery cut-off in lhis action, no discovery motlon sha01 be faled or heaed unless
            the anotring party farst anakes a uvrltten request iror an lnforml Discovery Conference pursuant
            lo the lerrns of lhls st4pulatlon.

        2. At the trdformal t?iscovery Conference Ihe Cour4 uuill consideP the dispute presenled by partles
           and deternnine wheth®r it can be rasofved inforrna6ly. Nothing set forth herein vdiil preclude a
           party from rnaking a record at lhe concdusion of an tnformal Discovery Confsrence, elther
           oratly or In wriling.
        3. Follow9r4g a reasonable and good faith attempt al an inferroa9 resol¢aliors of each issue to be
           peasented, a party may request an Inf®aunal t`?iscovery Confererace pursuant to the foflowing
           procedures:

                    a. The party requesting the Inforr»al piscovery Conference wi61:

                       1.     File aRequest for lnforrnat f3iscovePy Coraference w4th the clerk's offree on lhe
                              approved fonn (copy altached) ancf de9lver a courtesy, cor9torm®d copy to !he
                              assigned departanent;

                       di.    IncBude a baief surnmary of the dispute and speciiy the relfef requested; arrod

                      aii.    Serve the opposMg parly pursuaaat to any authorized or agre®d rraethocS of service
                              that ensures lhat the oppos6ng paety Qeceives the Request Por lnfomna9 ®Iscodery
                              Conference aao later ttan the next caurt day folfowing tl~e fa9ing.

                    b. Any Answer to a Request fnr inforcnal ®iscovery Corference must:

                       I.     AIso be Pated on the approved forrra (copy attached);

                      il.     lraclude a brief sunamaoy ot why the requesled xetieg should be denied;
       LAScAypniVa"aa11s                  ST9iPlBil.AT&0N — t7QSC®lIERY RES®LLtTl43N
       Far opUws! um                                                                                        Paga 6 cF 3
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 52 of 60 Page ID #:73




       nmsr nul[                                                                     cas~ tvdmL~+




                   lit.   Be tiled wri9hln tua+o (2) court days of receipt of the Request; and
                   iv.    Be servecf on the opposing party pursuant to any authorized or agreed upon
                          tnethod of service that ensures that Ihe opposing party receives Ihe Answer no
                          later than the next court day 6oliovuing th® fiiing.
            c. iVo other pleadings, Includtng but not Innited to exhibits, dectaraUons, or attachments, wrill
               be accepted.

           d. If the Court has not granted or denled the Request for Informal ®iscovery Conference
              vAthin ten (90) days rollowing the Ming af the Request, then it shail be deerned to have
              been denied. tf t4roe Court acfls on the Request. the parties wbll be notilied whether ft
              Request for Inforenai ®iscovery Conference has been granted or denied and, tf geanled,
              the date and tirroe of the Infonnat t?iscovery Conrarence, which rnust be wsithin twenty (20)
              days of the fifing of the Request for Informal Discovery Conference.

           a. If 4he conference Is not held writhin flwenty (20) days of the ?oling of the Request for
              Informat Ciscoveuy Conferenca, uniess extended by agreement of the partles and the
              Court, thera the Request for the lnfoernat Discovery Conference shall ba de®med to have
              been denied at that tirne.

      9. tf (a) the Court tsas denied a conference or (b) one of the tfine deadlines above has expired
         a+ithout tfae Court hading acted or (c) the i~aforrral ®iscovery Conferenca is conduded without
         resniving the dispute, then e party may rute a discovery moUon to address unresoived issues.
      5. 'i7ae parties hereby further agree that the tirne for rnaking a tvaotion to cornpel or other
         discovery rmoUon is floited frorn the date of Piling of the Rec}uest t'or Informal Ciscovery
          Confen3nce untit (a) the request is denied or deerned denied or (b) tvventy (20) days after the
         fe9ing of the Request for tnforonat Discovery Conference, whichever ts earlier, uniess exflendetl
         by Crder of the Courf.                                     I
           tt is the und®rstanding and intent of the parties that this stopulaQion shall, for +each discovery
           dispule to whicBt it appiies, consGtute a wwriting merreodafizing a"spadfic later dale to which
           the paopounding [or detnancting or reques4ingj party and the responding party have agreed in
           Wr(ting,p within the eneaning, of Code Civil Proc,edure sections 2030.300{c), 2039.320(c), and
           2033.290(c).

      6. Bdothing herein witi predude any party frono apptying ex pade for appropriale relief. including
         an order shortening time for a rnotion to be heard conceming discoveay.

      T. Any party ntay tenninate this stipulailon by giving tuuenty-one Q21 3 dlays notice of In9ent to
         terminate the stipvlaition.

      6. References to "days" mean +calendar days, unless othervviss noted. If the date for performing
         any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, than the l'arua
         for peeforrning that act sha0l t.ae extended to the next Court day.



      LascAprrovd 04111             s'U'4PULA't'iON -- ®tSCOVERY RES®Ort3T9ON
      For 0®Uoni2l tise                                                                             Pag® 2 of 3
4.   S
         Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 53 of 60 Page ID #:74




               UCT.DT




               The f®lfovuing par8aes sUgzta9ate:
               Da4e:
                                                                            Y
                                    (TYPE OR PEiitOT PtAt.9Lp                             (ATTOMEY FOFt PIAIPSI1FFj

                                                                            v
                                    (Tt'PE OR PRJPdr Mk (                                (AfiTORPiEY FtlR CsEFEADAPaB

                                                                            Y
                                    (TY - OSi P NT          )                             aYT aP~EY F   DEFEPB[1AlIr)
                ®ate:
                                                                            Y
                                    (TYPE OR PRRdT Wni.1E0                               1A             QEFEQtDANT)
                Dail®:
                                                                            r
                                    (TYPE OR F'RilYS Wll4E)                      {AT74iiMEY fOR                              0
                ®ate:
                                                                            r
                                    (T`rPE RR PatAtT PdAAAE)      -'             (APTCRPiEY FUR                              ¢
                Da#e:
                                                                            Y
                                    (TYPE OR 6'flu6r MnME)                       (~TT   d~Y FQR                              i




                an~~,~a
                 sc     aae1                            ST6PULA`6fl®M— ®iSCOVERY RESOLUTlON
                Par OA1ional tl8e                                                                                       Pigs 3 aS 3
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 54 of 60 Page ID #:75




    NAtfEAIO h4C3t8 WranaAKRV oR9uMPV MAtltmq ertWa4v                                           Rwar.d N. tOx6 v9a 8~




              TELW4M PdO.:                              FAX RtO. (BPtlarW):
     E•R4Aa ASl9SiE8S ( F
        ATTCFd"lPQdt~
    SUPERIO6t C®t9RT 26t= CALtFORN➢A. CO9.6NT1f ®t" fl.OS ANGELES
    GW

    P~,A~TII~P;


    ~R tdIIUlPdrs




              S`6'8P@9LATt®N — EARLY ORGAM➢ZATIONA9. MEET➢tVG

         Th➢s stdpuYat➢on t$ IioeRendee➢eo encourage coopera9lmn arnong @he pad9es at an ear9y stage dra
         ttoe ➢ttBgatian aoas8 to ass➢st the partlee In effic9®nt case res®➢eetion.
         The pariles agree flhat:
         1. The pertlea rornrnit to conduct an Initlat conference (irrperson or vta teleconierence or vla
            vldeocon➢ecer>ce) vAthtn 15 days from the date thts sttpulatlon Is signed, to dlscuss and constder
            whePfper lftra cara be agreemerrt an the followlrtg:
              a. Afe cnotlans to ctaatlenge the plgadings necessaey? It the dssus can be resolved by
                 arnendment as vf right, mr iP the Court vuouk➢ atlow leave to arerenc9, coutd an annended
                 cornplatnt resnlbe rnost or all of the Issues a demurrer rntght otheruise raise? If so, the parties
                 agsae to wa* ftough pleading lssues so that a demuner need onty raise tssues they cannat
                 resotve. Is flhe Issue that the det'endant see➢cs to ratse ara¢enable to resotutoon on demurrer. or
                 would sorne ®ther type of anotion be pmferable? Could a votun➢ary targeted exchange of
                 decuments or (nfonmaiton by any party cure an uncertainty ln the pleaddngs?
              b. Inil6al noutual ®ttchanges ot docurtoeaats at the "core° of the t'stigation. (t=ar ®xample, In an
                 employrnerrt case, the empbyenent reccords, personnel tite artd documents retat➢rg to tlae
                 conduct In questlan c®aeld be considered "core.° In a persona➢ injury case, an ttteident or
                 po➢tce neport, medtca➢ Pacords, and repatr or maintenance rscards could be considered
                 'core.'D:
              c. Ettchange of names and contact Intorennatlon otwitnesses;
              d. Any insuranee agreernent that may be available to satlsty par8 or aA ot aJuidgt'rttent, or to
                 indenonify or reimburse for payments made to satlsfy a judgm®nt;
              e. Exc6o®nge ot any other btforana4(on that mkght be helpfut to faclldtate understanding, handHng,
                 or rresotutlon of the case In a mnner 4hat presferves o*ctions or prdvlleges by agreement:
             f. f:ontrolling Issues of Bauv thal, IP resolved early, vrll9 prornote efflciency and economy In other
                phases of the case. Aiso, w➢een and twvd such issuass can be psesented la Ihe Court;
             g. Whether or uihera the case shouid be schedufed wtth a sett6ement officer, vhat dtscovery or
                 court ruG9ng mn legat Issues Is reasoreably requked to eeeaBce set➢lement dtscuss8on5 rnean➢ngfu➢,
               ~ and whether th® parties vAsh to use a sitting judge or a private mediator or other options as
        tAcIv a2s (ftv Q?I95)
        LAsc ApMvW aar1 r            a'1"1PII.t➢.AI'9ON — EARLY ®fdGA{riBZAV'lONAL MEE1'dNG
        For OpltanW ttrse
                                                                                                               Aegs I of 2
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 55 of 60 Page ID #:76




       aocoyobnut                                               ~            r        ,        uukuGYn                         ~




                    discussed In the nAttemalive Dispute Resoluti®n (ADR) 6ntomation Pacitage served wm the
                    comptalnt;
            h. Computatlon of damages, Including documents, not privileged or pratected fram disclosure. on
               vvhich such computation Is based;
            1. tR►hettaer the case Is sultable for the Exgsedited Judy 7'riat prucedums (see informatian at
               www.lsoausLo aander'Cavi1' anct ihen under "General Inforrnetlonl.
       2.           '1'➢tie sime for a deffending party to respond to a complaint or oross-conoplaint twiiQ be ex4ens9ad
                    to                             for the cosaplaint, and                                       for the cross-
                                (015Eli4 OATE)                                        IJF6ERTT~
                    compiaint, which Is conaprised of tta® 30 days to raspond under Govern+nent Coda § 68816(b),
                    ared the 30 days permitted by Code of Clvll Procedure section 1054(a), g®od cause having
                    t>een found by the Civil Sup®rvising ,Dudge due to the case rgaanagement benefats provided by
                    tPals Stipulation. A oopy off @he General t)rder can be found at www.taco                under "CJvlP'.
                    click en mGerrerallnYarmatlore°, then cilck on 'lloluntary Efflclent tlPlgatdorr Stlpulefians'.
      3.            The perQtes wUl prepare a)oint n:por@ titted °Joint Ststus Report 6'ursuan8 t4 Initial ConBerence
                    and Ear[y Organiaatlonal MeeQing Stlpulation, and if desired, a proposed order surtsrmariaing
                    results of theer aneet and confer and advising tlte Coud of any vvay it may assist the partjes'
                    eftTcient c.ondarct or resolution or the case. The parties shap attech ttte .foJnt Status Report to
                    8he Case Managereient Conrenence stalement, and f+te the documents when the CiwC
                    stateenent is due.
      4.            References to "days" raoean calendar days, untess otheneise noted. If the date for performing
                    any act pursuant tm tD91s stipulatlon falls on a Satuniay, Sunday or Court haliday, then the time
                    for performtng Mt act shall be etttended to the next Court day
      Yh® (ollowing paoflles stipufate:


                                                                        :
                         (TYFE OFi PRlF1T ~A9E)                                           (R7't'~iRPdEY Fo7i Fti.A~dToFF)
      D~~
                                                                        >
                         (TYPE OR PPJteT AfANAE)                                     (ATfOF2PdEY FOFt 8}EFt:1dDA"
      Qst®:
                         .
                                                                        ~
                         (YYPE OR t'RrMT BJRRAE)                                     (A'T'fOR[dEY F®R DEFERIQAKQ
      Q~te:


                         (Tff Of3 PRNdT iVAME)                                       (A7TORPdEY FDR DEFENDANNT)
      Date:
                                                                        PP
                         (TYPE OR PRDNTBdAME)                                    QATTORPtEY FOR                                    9
      Oeta~;
                                                                        's
                         tvYPE o13 ~INT R1d~E1                                   (ATTCJRNEY FOR                                    1
      D~la:
                                                                        ~
                         (VYPE 053 !'RlNT iVAAE)                                 (ATYORIVEY FOR

      uMn,22atR4vati9sy
      L/15C 6tqprov~d 04/91          ST0P~9flA~'0®N -~ i=~4.~ ®Rds~A'a~~'UI®f~9~fl. Pt&~i~'I~~                              Paga 2 oP 2
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 56 of 60 Page ID #:77




    ~' c AWt At=aEE 03             tlRQt+0if9 QT9QZfY('Y                                                      ReS0w.1 W nWerOn LYo?




            7ffizptow Nfp.•                                    FAX ti0 IOF4moF
    Eil4LULAOSNeSs I~1:
        A97   Y F@N Ma
    S@31rER6®R r6nOUifST ®F CALDFOfdNUAa CC3UAtl U Y OF LOS ,'6fVSGE4S.ES
                   ADDfiESS:

    PLAWTIFF.,

    QEF


                         INt-'®RMAL ®95C®VERY CONFERLNCE                                              cxsec~~
                 !pManl to the Dlscove                 ResotuUon SU Wail000 o4 the part(es)
          1. This document retetes ta:
                ~        RequesB {or Inlospna{ Discov®ry Cdnference
                        Ansrarer trs Request for lnformai Dfscovery Conference
          a. D®adline fmr Court 4o decide on Reqca®st:                       (tn;0rt datm ao caWar daYs t0tavar9 M* of
             " Ra4wst►
          3. Deadlitae for Courd ta fhold {nPorrrlaS Discovery Cnnterencs: _                     linssd Oa9e ao crendar
               oreYs Fc!?$win9 M9 oP the Rean,eaq.
          4. For a Reqae®st for Oa1€oayvaal Discovevy Caor►ferenc®, kILefly d®scrotse the natuae of efte
             diecovery dE$puge, laacludlsog Slae ifacffs ar+d legai avgumecats at Lqsue. For an AensweP go
             Request ftoP OngoQme@ Ddscovm Ccaonf®rence, @arda?9rt descritae vtrhy 4h® Cour2 shauId eifeny
             4he r®¢lu®eeed dbScovevy, faaclecdietg fhe facts aaad tegal arggaaaeerats, at 95sue.




          tAc►vas4dftml                           6€~9FORM~,L D&SC®VERY CC~NF[~NCE
          t.e~SC Aps,avea oala ~           ursvant l® ihe 8~iscove 1$esatutlo~a Stt uiaiicyn of the ar4i®s
          Fwepllat~l tJse             {P                          rY               P               P      )
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 57 of 60 Page ID #:78




    tutriaOID ACIIW7liW               aTrWif&r                                                    alkm CtoY n 64a 64.0




                 TELEPF4~15 (td:                  FAX N® iOpUateq:

        grTOM11 R6R
    SUPER6®R C®URT Ofl: CAfl.tll°ORh91A tr®UNTY OF L®S ANGiadES
    C     THOifSE{9DQ       ,


     6A1HfiPF:

    o~eraa       v;


                  S'PiP3Dfl.A't'0ON AND ORDER — M®'1<'a®NS HN L1M9NE                       ~


         'Phis stipaa9atiora is Dral<ended to prrovirde fas$ and inf'crnnal msm9angiorr of ;earlafaentDary
         essues throaagh elsaDagant ®tFforLs au define antf discuss saach issues a¢ad limit papemosk.

         The paalees agree Qhaa:

         1. At least        days before the Pina@ staitus conference, each party wilt provide alt other
            parEies wlth a list containing a one paaagraph eupDareation of each proposed nnotion in
            limine. Each ore paragyzph ettplanaQion rnust idendfy the substance of a singte proposed
            rnot6on tn limine and the grounds for the proposed r»otlon.
         2. Yhe pari4es thereafter wii@ meet and confer, either in person or via t®leconference or
            dedeoconf®rence, concerning atl pruposed niol}ons in icnaine. !n that rneet and confer, th0
               parttes uviil daterm8ne:

               a. '+JUheBher 8he partaes can sGputate to any o€ the proposed rnotions, lf the pafties so
                  stipulate, they nlay file a stipuiatifln and proposed order with the Court.
               b. Whether any flf the proposed naotlons can be briefed and subrrtitted tsy aneans off a
                  short joint steternent of issues. For each motlon whdch c,an be adda-essed by a short
                  Joant statear►ent of issues, a sfaort Joint stateanent of lssues tveust be fitetl vWth the Court
                  10 days prior tm the tenal status conference. Each side°s portion of the short joint
                  slatetnenQ of isstees may nml ®xceed three pages. The partaes wil6 nteet and canfer to
                  agree on a date and manner gor exchanging the parties' respective portions of the
                  shor8 Joint statentent of issu®s and the process for fiting the short joint statement of
                  issues.
        3. Ati proposed reaotions in lianine that are riot either the subject of a stipuiation or bciefed via
           a short Jolnt statemerit of issues will be briefed and hlsd in accordance vri9h the Califmania
           Ruies o8 Court artd the t_®s Angeies Saspervor Court Rules.




        ~c ~~+~aoei1 r             S'VOPt1LATQ®H AND ®RDER — MCTIONi ➢At L.td~IBi~Jf~
        r-aT OpUon~r {Jsa
                                                                                                             paqo t o1 2
Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 58 of 60 Page ID #:79




       Iliwit O/iLf;                                                              C=Q Ku=




       The g oBiowing paades sdpu9ate:
       Date:
                                                                r
                       MPE OR PRSN3' NAME)                                   (A3'iQfiPdEY FCtR 4'tA1N1tFF)
       L?a&e:
                                                                P
                       (YVPE OR PRt9dlf tVAME)                              JAITQRNEV FOR 92EF£NDAPdT)
       Date:
                                                                ~

                       CDVPE O2 PFtEtVT AJAME)                              (ATi•GRNLZY Ft3R t:tEFEP9tDAN3')
       R~de:
                                                                N
                       (TYPE ®R PRtNT PlAME)                                (A3TOftAtE'U FOR DEFENOAPdY)
       43~is:
                                                                ~
                       (TYPE Oft PRUNT W&ME)                          qAi"tORNQ=Y FO9i                            t
       Date:
                                                                p
                       (7YPI~ 4ta, p6~4P3~' Pte~R~hir)                6ATt'4?9~i~6EY FOR                          1
       fD~le:
                                                                Y
                       ('iVPE mft i'REfvY NAR9E)                      (ATiC}RtdEY FtlR                            1



       THE C®UR1' SO ORDERS,

        ®aQe:
                                                                    --_    - -   ~ JLatCfA1.pFF9CER




      ~mst: iv~~
             0F  oalt 9               STIPUQ..GtaU'M AN® ORDER — MO'YiONS IN LIMBNE                      ?ago 2 nP ;.,
      Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 59 of 60 Page ID #:80


                        Superior Court of Ca{ifornia, County of Los Angeles
      o'8➢d)F . ~~




                                                       UTE4R°ESCILQTION (AbR) `                                         -            4

~~                                            IN~ORiVIATI~N PACKAGE

I 'i FiE P'-AINT.,IFF MUST SERVE 7HIS ADR II~IFORNIATION:PACKAGE OFd.EACH. PARTY_b1/1TH,,THE,CONiPtAIfdT.
                                                                    _                          .. ...       .   ,   .       ..   .



     C~.-_ROSS-C.QMPC:AIN
                . .    .  AC+dTS
                             .
                                 must serve
                                        .
                                            this ADR Inforrnat1 on Pack2ge on any new ha'rties,named to the action
     w'ith the'•cross-complaint.                                                                     ~



What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.


Advantaees of ADR
       •     Saves Time: ADR is faster than going to trial.
       •     Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
       •     Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
       •     Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.


Disadvantaees of ADR
       •     Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
       •     iVo Public Trial: ADR does not provide a public trial or a decision by a judge or jury.


Main Types of ADR:

       1. iVegotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
             settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

       2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
          strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
          acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.


                     Mediation may be appropriate when the parties
                       •    want to work out a solution but need help from a neutral person.
                       •    have communication problems or strong emotions that interfere with resolution.
                     Mediation may not be appropriate when the parties
                       •    want a public trial and want a judge or jury to decide the outcome.
                       •    lack equal bargaining power or have a history of physical/emotional abuse.



       LASC CIV 271 Rev. 01/20
       For Mandatory Use
   Case 2:21-cv-02039-RGK-JC Document 1-1 Filed 03/05/21 Page 60 of 60 Page ID #:81

                                                        a r..                   .   .                    .   ..         w
                                                          -.fi~~y   to arrange?imediation in Los~~ingete3 Caunty
                                                                                                                                                          i
                        ~1~~ u ~ ~~
       Mediat~on;~or'"~~Vil cases is voluntary and parties may select any mediator they wish. Options include:

                   a.     The Civil MediationFVendcr Resource List                                                                                        I
                          If all parties a~ee to m`6'dwa-fibrI they?ffia.y contact these organizatrons-to request a"Resource -List                        ,
                          Mediation" formediation at.reduced eost or no co~t(for selected'cases)`

                          •     ADR Services, lnc: Case Manager atricia@adrservices.com~(310)i,2Qy1-Q0104E,xt, 261j k ~~
                          •     JAMS, Inc .Senior Case Manager;mbinderCi)iamsadr eoin (310'j 3t~9~6204              :

  ~i                      •     Mediation Center of Los Angeles (MCGA) Program Manager info~a mediationLA:or~•~833)_476-9J.45
                                      o       Only MCLA provides mediation in perso.n, by phone and byv'ideoconference. '

               These organizations cannot accept ever'Y;case and they'~mai:y decline'cases attheir discretion: ~
                        "Visit wwtit iac©u rt-ore/ADitiRes Listfof important itiformation and FAQs before cont'a'cting thern'.
                         NOTE. - This prograni eloes n`ot.                  -probate, orsmall;claims.cases.

               b.         Los Angeles County_Dispyte Resolution Prbgrams
                          _https-://+wdacs.lacountV?                /programs/drp/ _
  ~                             •" Small claims, unlawful tletairiers (evict~bj~s) and, at the:Spring Street Courthouse, limitpd civil: Z'~'
                                                 :Free, days of;_trial,mediatio.ns
                                                                             :.. atahe couTtFipuse No appointment needed.
                                                 Free or low cost'rnediationx be`fore the d,ay.:oftrial:                                II
                                              o- Fo~ free or,loW coSt~Onlrne,DisputeResoluti,on~(bbR) by ph0.ne or computer.before thre I
                                                 day of"tnalYlsjt
                                                              3.
                                                  htt"p://WwuV~la'court:oYe/divisj              'nallelaiiiwodf/C!►itPn2DisCiuteResolution Flver-
                                                  En~~Spa~n pdf        .'.Y     (~...


               C.         Mediators and ADR a,nd Bar orpnrla loris th'                          )vJde~ine'tltatiori;;may be found. on the internet:   ,
                                                                                                                                                      "
                                                                                                                                                      ~
              ~'                          ~    - .,   .2--~             -     ~~~~~     ~   •



       3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
          person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
          trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
          information about arbitration, visit http://www.courts.ca.eov/proerams-adr.htm

       4.   Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
            date or on the day of trial. The parties and their attorneys meet with a judge or settlement ofFicer who does not
            make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
            a settlement. For information about the Court's MSC programs for civil cases, visit
            http://www.lacourt.ors/division/civil/CI0047.aspx


Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/CI0109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm



LASC CIV 271 Rev. 01/20
For Mandatory Use


                                                                                                                                                      N
